Case: 19-60632     Document: 00516445896          Page: 1     Date Filed: 08/24/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 24, 2022
                                   No. 19-60632
                                                                         Lyle W. Cayce
                                                                              Clerk
   Roy Harness; Kamal Karriem,

                                                            Plaintiffs—Appellants,

                                       versus

   Michael Watson, Secretary of State of Mississippi,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:17-CV-791


   Before Richman, Chief Judge, and Jones, Smith, Stewart,
   Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
   Costa, Willett, Ho, Duncan, Engelhardt, Oldham, and
   Wilson, Circuit Judges.
   Per Curiam:
          The issue before the en banc court is whether the current version of
   Miss. Const. art. 12, § 241 violates the Equal Protection Clause of the United
   States Constitution. This provision was upheld in Cotton v. Fordice, 157 F.3d
   388 (5th Cir. 1998), which was binding on the district court and the panel
   decision here, but the court voted to reconsider Cotton en banc. Having done
   so, and with the benefit of considerable additional briefing on behalf of
Case: 19-60632        Document: 00516445896             Page: 2      Date Filed: 08/24/2022




                                         No. 19-60632


   plaintiffs, we continue to find that Cotton’s result is consistent with the
   seminal Supreme Court decision in Hunter v. Underwood, 471 U.S. 222,
   105 S. Ct. 1916 (1985). The district court’s judgment is AFFIRMED.
                                    BACKGROUND
               I.   Mississippi Constitution art. 12, § 241
           A historical review of the challenged constitutional provision’s
   evolution is necessary to further discussion.              In its current form, the
   Mississippi Constitution denies the vote to any person “convicted of murder,
   rape, bribery, theft, arson, obtaining money or goods under false pretense,
   perjury, forgery, embezzlement or bigamy.” Miss. Const. art. 12, § 241.
   State statutes incorporate the Section 241 list by reference. 1 Miss. Code
   §§ 23-15-11, 23-15-19.
           The original version of Section 241 was adopted as part of the
   Mississippi Constitution of 1890.            It is uncontroverted that the state
   constitutional convention was steeped in racism and that “the state was
   motivated by a desire to discriminate against blacks” when the 1890
   Constitution was adopted. Cotton, 157 F.3d at 391. Shortly afterward, the
   state Supreme Court even emphasized this point. See Ratliff v. Beale,
   20 So. 865, 868 (Miss. 1896) (acknowledging the “consistent, controlling[,]
   directing purpose governing the [1890] convention[:] . . . to obstruct the
   exercise of the franchise by the negro race”). One device that the convention
   exploited to deny the franchise to blacks was the alteration of a pre-existing
   felon disenfranchisement law. 2 Accordingly, Section 241 was reconfigured


           1
            Mississippi law provides a procedure for disenfranchised felons’ voting rights to
   be restored. Miss. Const. art. 5, § 124, art. 12, § 253; Miss. Code §§ 47-7-31, 47-7-41.
   These provisions were not argued by the parties or considered by this court.
           2
            It is uncontested that a state may disenfranchise convicted felons. Section 2 of
   the Fourteenth Amendment of the United States Constitution allows states to revoke




                                               2
Case: 19-60632             Document: 00516445896              Page: 3       Date Filed: 08/24/2022




                                              No. 19-60632


   in the 1890 Constitution to eliminate voter disenfranchisement for crimes
   thought to be “white crimes” and by adding crimes thought to be “black
   crimes.” If Section 241 had never been amended, the provision would violate
   the Equal Protection Clause pursuant to Hunter.                        471 U.S. at 227–28,
   105 S. Ct. at 1920. Critically, however, it has been amended.
              Since its invidious inception, Section 241 has been reenacted twice
   according to the state’s procedures for enacting constitutional amendments.
   Those procedures require, first, that the legislature propose an amendment,
   and second, that the people ratify it. Only upon an affirmative popular
   ratification vote does the amendment take effect. Miss. Const. art. 3, §§ 5,
   6; art. 15, § 273. The 1950 amendment removed “burglary” from Section
   241’s list of disenfranchising crimes. 3 In 1968, several significant changes



   voting privileges to anyone engaged in “rebellion, or other crime.” See Richardson v.
   Ramirez, 418 U.S. 24, 54, 94 S. Ct. 2655, 2671 (1974) (“[T]he exclusion of felons from the
   vote has an affirmative sanction in § 2 of the Fourteenth Amendment.”).
              3
                  The 1950 amendment went to the voters in its entirety, rewriting Section 241 as
   follows:
              Every inhabitant of this state, except idiots, insane persons and Indians not
              taxed, who is a citizen of the United States of America, twenty-one years
              old and upwards, who has resided in this state for two years, and one year
              in the election district, or in the incorporated city or town in which he
              offers to vote, and who is duly registered as provided in this article, and
              who has never been convicted of bribery, theft, arson, obtaining money or
              goods under false pretense, perjury, forgery, embezzlement or bigamy, and
              who has paid on or before the first day of February of the year in which he
              shall offer to vote, all poll taxes which may have been legally required of
              him, and which he has had an opportunity of paying according to law, for
              the two preceding years, and who shall produce to the officers holding the
              election satisfactory evidence that he has paid such taxes, is declared to be
              a qualified elector, but any minister of the gospel in charge of an organized
              church, or his wife legally residing with him, shall be entitled to vote after
              six months residence in the election district, incorporated city or town, if
              otherwise qualified.




                                                    3
Case: 19-60632             Document: 00516445896              Page: 4      Date Filed: 08/24/2022




                                              No. 19-60632


   were made to Section 241, including the addition of “rape” and “murder”
   as crimes resulting in denial of the franchise. 4
              A multi-stage process led to the ratification of both successive
   versions of Section 241. The deliberative process behind the amendments
   was consequential. First, each house of the state legislature agreed to the
   proposed amendments by a two-thirds majority. Next, the entirety of Section
   241 as amended was published two weeks before the popular elections. Then
   the amendments were presented to the public for a majority vote. The ballots
   presented the voters with two options—to vote “For Amendment” or
   “Against Amendment”—and the ballots printed out the entire provision as
   amended. The ballots did not disclose Section 241’s then-existing language,
   and thus from the face of the ballot alone, the voters would not know what
   Section 241 would entail if they voted “Against Amendment.”
              The version of Section 241 enacted in 1968 is most relevant because it
   remains operative today. 5 In 1965, a federal Civil Rights Commission had



   The amendment was enacted by a 66,077 to 14,362 vote. 1952 Miss. Off. & Stat. Reg. 466.
              4
                  The 1968 amendments went to the voters in its entirety, rewriting Section 241 as
   follows:
              Every inhabitant of this State, except idiots and insane persons, who is a
              citizen of the United States of America, twenty-one (21) years old and
              upwards, who has resided in this State for one (1) year, and for one (1) year
              in the county in which he offers to vote, and for six (6) months in the
              election precinct or in the incorporated city or town in which he offers to
              vote, and who is duly registered as provided in this article, and who has
              never been convicted of murder, rape, bribery, theft, arson, obtaining
              money or goods under false pretense, perjury, forgery, embezzlement or
              bigamy, is declared to be a qualified elector.
   The amendments were enacted by a 136,846 to 59,888 vote. 1968-72 Miss. Off. & Stat.
   Reg. 356-57.
              5
                  As a result, we need not address the motivation behind the 1950 amendment.




                                                    4
Case: 19-60632        Document: 00516445896              Page: 5       Date Filed: 08/24/2022




                                          No. 19-60632


   issued a detailed report condemning Mississippi’s widespread racist voting
   practices and denouncing remnants of the 1890 convention’s racist drafting.
   Specifically, the Commission criticized the various methods the convention
   used to “accomplish the same result” that “an express denial of the
   franchise” to black Americans would have accomplished. 6 Among these
   devices were residency provisions and poll tax requirements. 7 Additionally,
   the Commission took issue with the fact that the “disfranchising crimes were
   those to which Negroes were thought to be particularly prone” and that the
   “more serious felonies of murder, rape, or assault were not included.” 8
           The Mississippi legislature responded to these objections in what
   became the constitutional amendment revising Section 241. In 1968, the
   Mississippi legislature introduced House Concurrent Resolution No. 5
   (“H.C.R. No. 5”), which, among other changes, modified the residency
   requirements, deleted the poll tax requirements, and added the supposed
   “non-black” crimes of “murder” and “rape” to the disenfranchising crimes
   in Section 241. One of the explicit purposes of H.R. No. 5 was “to delete
   certain improper parts of the section.” These changes were approved by
   popular vote, as required by the state constitution, and resulted in the
   reenactment of Section 241 as it stands today. 9



           6
             Voting in Mississippi, A Report of the United States Commission for Civil Rights,
   at 3–4 (1965).
           7
             Id. at 4–6. The Commission stated that “[t]he requirement of long residency,
   two years in the State and one year in the election district, was aimed at the supposed
   ‘disposition of young Negroes . . . to change their homes and precincts every year.’” Id. at
   6.
           8
               Id.
           9
              For the sake of completeness, a further amendment of Section 241 was approved
   by popular vote in 1972, lowering the voting age from 21 to 18 and reenacting the provision
   again in its entirety.




                                                5
Case: 19-60632       Document: 00516445896           Page: 6     Date Filed: 08/24/2022




                                      No. 19-60632


          Post-reenactment information is also instructive.                 In 1984,
   Mississippi’s election scheme was scrutinized by a multi-racial Election Law
   Reform Task Force, led by Democrat Secretary of State Dick Molpus. The
   Task Force held public hearings throughout the state and met with voting
   rights lawyers from the U.S. Department of Justice. The Task Force
   included members of the legislature, executive branch officials, circuit clerks,
   local election commissioners, and members of the public. Over the course of
   seven months, the Task Force accepted public comments and deliberated
   over the state’s election laws. The Task Force contemplated, inter alia,
   whether to amend Section 241 by expanding the list of disenfranchising
   felonies. For example, the Task Force’s meeting with the U.S. Department
   of Justice involved “much discussion concerning the broadening of
   disenfranchising crimes to include all felonies.” Ultimately, however, the
   members resolved to leave the law “as is.”
          In response to the Task Force’s work, both chambers of the
   1985 Mississippi legislature formed committees that also studied these issues
   and considered the Task Force recommendations. One joint committee
   memorandum recommended expanding Section 241 to include all felony
   convictions except for tax evasion and manslaughter. A senate bill was
   introduced to that effect. Ultimately, the Mississippi legislature followed the
   recommendation of the Task Force and declined to expand the Section 241
   list of disenfranchising crimes. Instead, the state’s election statutes were
   amended by, among other things, adding two direct references to the Section
   241 list of disenfranchising crimes. The amended statutes took effect after
   being precleared by the U.S. Department of Justice. 10



          10
             1986 Miss. Laws, ch. 492. A recent change added voter fraud to the list of
   disenfranchising crimes. 2021 Miss. Laws, ch. 517.




                                            6
Case: 19-60632      Document: 00516445896           Page: 7   Date Filed: 08/24/2022




                                    No. 19-60632


           II.   Current Proceedings
           Plaintiffs-Appellants, Roy Harness and Kamal Karriem, are black men
   in Mississippi who were convicted, respectively, of forgery and
   embezzlement. Both are disenfranchised under current Mississippi law
   because of their convictions. They filed suit against the Mississippi Secretary
   of State under the Fourteenth and Fifteenth Amendments seeking
   declaratory and injunctive relief to restore the voting rights of convicted
   felons in Mississippi. They contend that the crimes that “remain” in Section
   241 from the 1890 Constitution are still tainted by the racial animus with
   which they were originally enacted. Plaintiffs do not challenge murder and
   rape in Section 241, which were not part of the 1890 list but were added in
   1968.
           The district court’s thorough and carefully reasoned opinion granted
   the Secretary’s motion for summary judgment. The court acknowledged the
   precedential effect of this court’s holding in Cotton that the 1950 and 1968
   amendments to Section 241 cleansed the current provision of its previous
   discriminatory taint. The district court went further to explain that the
   additional public and legislative deliberations in 1984–86 “show[] the state
   would have passed section 241 as is without racial motivation.” Plaintiffs
   appealed, and a panel of this court affirmed on similar grounds. See Harness
   v. Hosemann, 988 F.3d 818, 821–23 (5th Cir.), reh’g en banc granted, opinion
   vacated, 2 F.4th 501 (5th Cir. 2021).           This court granted plaintiffs’
   subsequent request for rehearing en banc.
                           STANDARD OF REVIEW
           A grant of summary judgment is reviewed de novo on appeal. Petro
   Harvester Operating Co., L.L.C. v. Keith, 954 F.3d 686, 691 (5th Cir. 2020).
   All “evidence and inferences from the summary judgment record are viewed
   in the light most favorable to the nonmovant.” Tradewinds Env’t Restoration,




                                         7
Case: 19-60632     Document: 00516445896           Page: 8    Date Filed: 08/24/2022




                                    No. 19-60632


   Inc. v. St. Tammany Park, LLC, 578 F.3d 255, 258 (5th Cir. 2009) (quoting
   Minter v. Great Am. Ins. Co. of N.Y., 423 F.3d 460, 465 (5th Cir. 2005)).
   Summary judgment is appropriate “when the pleadings and evidence
   demonstrate that no genuine issue of material fact exists and the movant is
   entitled to judgment as a matter of law.” Id. (internal quotation marks
   omitted).
                                  DISCUSSION
         Plaintiffs, along with the principal dissent, principally argue that,
   because Section 241 was originally enacted with racial animus in 1890, it
   cannot survive scrutiny under the Equal Protection Clause. “Because this
   case is indistinguishable from Hunter,” they contend, “the eight originally-
   listed crimes in Section 241 must be invalidated as unconstitutional.”
   Further, they assert that Cotton was erroneously decided because, when
   voting on the subsequent reenactments of Section 241, Mississippi voters
   were never given the opportunity to vote up or down on each specifically
   listed crime in Section 241. And in any event, they assert, ongoing pervasive
   racial discrimination in both 1950 and 1968 “render[ed] implausible” the
   intentional removal of discriminatory intent from Section 241.
         After careful consideration of the record and applicable precedents,
   we reconfirm that Section 241 in its current form does not violate the Equal
   Protection Clause. Plaintiffs failed to meet their burden of showing that the
   current version of Section 241 was motivated by discriminatory intent. In
   addition, Mississippi has conclusively shown that any taint associated with
   Section 241 has been cured.
                                         I.
          All of plaintiffs’ and the principal dissent’s claims derive from Hunter,
   in which the Supreme Court held unconstitutional a provision of the 1901
   Alabama Constitution that was adopted in part to disenfranchise blacks




                                          8
Case: 19-60632        Document: 00516445896              Page: 9       Date Filed: 08/24/2022




                                          No. 19-60632


   convicted of certain misdemeanor offenses. 471 U.S. at 227, 105 S. Ct. at
   1919. The Supreme Court affirmed that the Arlington Heights standard
   should be applied to laws, like felon disenfranchisement provisions, that are
   facially neutral but have racially disproportionate effects. 11 According to this
   standard, “[p]roof of racially discriminatory intent or purpose is required to
   show a violation of the Equal Protection Clause.” Vill. of Arlington Heights v.
   Metro. Hous. Dev. Corp., 429 U.S. 252, 265, 97 S. Ct. 555, 563 (1977). 12
   Arlington Heights adopted a two-stage process, which Hunter followed. The
   first stage (“Hunter step one”) places the burden on plaintiffs to prove by an
   evidentiary preponderance that racial discrimination was a substantial or
   motivating factor in enacting the challenged provision. Hunter, 471 U.S. at
   227–28, 105 S. Ct. at 1920. If the plaintiffs were to succeed on that point, at
   the second stage (“Hunter step two”), the burden shifts to the state to
   demonstrate that the provision would have been enacted without an
   impermissible purpose. Id. at 228, 105 S. Ct. at 1920 (citing Mt. Healthy City
   Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287, 97 S. Ct. 568, 576 (1977)).




           11
             The parties present different theories regarding whether and at what point in the
   analysis Hunter requires evidence of unconstitutional effects as well as motive. Cf. Cotton,
   157 F.3d at 392 n.9. The Supreme Court noted that the existence of ongoing
   unconstitutional effects had not been challenged by the state of Alabama. Hunter, 471 U.S.
   at 227, 105 S. Ct. at 1919–20. We need not reach these questions because plaintiffs fail to
   make the threshold showing of discriminatory intent.
           12
               Pursuant to Arlington Heights, evidence of discriminatory intent may include:
   (i) whether “a clear pattern, unexplainable on grounds other than race, emerges from the
   effect of the state action,” (ii) consideration of the “historical background of the
   decision . . . particularly if it reveals a series of official actions taken for invidious
   purposes,” and (iii) “the legislative or administrative history,” which “may be highly
   relevant, especially where there are contemporary statements by members of the
   decisionmaking body, minutes of its meetings, or reports.” 429 U.S. at 265–68, 97 S. Ct.
   at 564–65.




                                                9
Case: 19-60632     Document: 00516445896            Page: 10   Date Filed: 08/24/2022




                                     No. 19-60632


          The Hunter Court acknowledged that proving the motivation for
   official actions may be a “problematic undertaking.” Id. However, the
   plaintiffs had satisfied Hunter’s first step with a wealth of historical evidence
   that the “zeal for white supremacy ran rampant at the convention,”
   including specifically the drafting of the disenfranchisement provision. Id. at
   229, 105 S. Ct. at 1921.          Moreover, the Court concluded, the
   disenfranchisement provision “certainly would not have been adopted by the
   convention or ratified by the electorate in the absence of the racially
   discriminatory motivation.” Id. at 231, 105 S. Ct. at 1922.
          The Court also rejected the state’s position that the provision had
   been shorn of its original unconstitutional motive by events in the ensuing
   eighty years, specifically the judicial pruning of criminal miscegenation and a
   few others considered blatantly racist. Id. at 233, 105 S. Ct. at 1922. But the
   Court added a provocative qualification to this point:
          Without deciding whether § 182 would be valid if enacted today
          without any impermissible motivation, we simply observe that its
          original enactment was motivated by a desire to discriminate
          against blacks on account of race and the section continues to
          this day to have that effect.
   Id. (emphasis added). The Hunter Court thus left open the question whether
   later reenactments would have rendered the provision valid. See also Abbott
   v. Perez, 138 S. Ct. 2305, 2325 (2018).
          Three circuit courts, including this one, have answered the Court’s
   hypothetical in the affirmative. Cotton, 157 F.3d 388; Johnson v. Governor of
   Fla., 405 F.3d 1214 (11th Cir. 2005) (en banc); Hayden v. Paterson, 594 F.3d
   150 (2d Cir. 2010). Their considered exposition of Hunter presents a further
   basis for our conclusions.
          In Cotton, this court confronted whether the 1950 and 1968
   reenactments of Section 241 sufficiently demonstrated that Section 241 in its




                                          10
Case: 19-60632     Document: 00516445896           Page: 11   Date Filed: 08/24/2022




                                    No. 19-60632


   current form was enacted for race-neutral reasons. Cotton, 157 F.3d at 391–
   92.   As this court noted, “Hunter . . . left open the possibility that by
   amendment, a facially neutral provision like § 241 might overcome its odious
   origin.” Id. at 391. It then concluded “[t]hat is what has happened here.”
   Id.   Emphasizing the “deliberative process” that resulted in the
   amendments, the court determined that “each amendment superseded the
   previous provision.” Id. It also noted that the plaintiff had not offered any
   proof of discriminatory intent regarding the current version of Section 241,
   but rather he relied “exclusively on the Mississippi Supreme Court’s now-
   irrelevant admission in Ratliff” that the 1890 convention enacted Section 241
   with impermissible motives. Id. at 392. The panel ultimately held that,
   “[b]ecause the motives of Mississippi’s legislature and voters when § 241
   was re-enacted are not impugned, . . . Hunter does not condemn § 241.” Id.
          The two other circuit courts called on to address Hunter’s
   unanswered hypothetical have adopted the Cotton approach. In Johnson, the
   Eleventh Circuit’s en banc court considered, inter alia, an 1868 voter
   disenfranchisement provision in the Florida Constitution that was revised as
   part of a new constitution in 1968. 405 F.3d at 1218–19. The 1868 provision
   included some enumerated misdemeanors, but the 1968 version only
   included felonies. Id. at 1221. Applying Hunter, the court assumed without
   deciding that there was discriminatory intent behind the 1868 version of the
   law, but concluded that any racist taint had been eliminated by the
   subsequent reenactment in 1968. Id. at 1223–24. The court emphasized that
   the Hunter Court “did not hold that intervening legislative changes to the
   policy would have been legally insufficient to remove an earlier
   discriminatory intent.” Id. at 1223 n.20. It considered determinative the
   multistep constitutional revision process, which included approval by the
   voters as the last step. Id. at 1224. The court concluded that “[t]he state has
   met its burden as a matter of law by substantively reenacting the law for race-




                                         11
Case: 19-60632        Document: 00516445896              Page: 12       Date Filed: 08/24/2022




                                          No. 19-60632


   neutral reasons.”        Id.   The Johnson court cited and relied on Cotton
   throughout its opinion. Id. (“Thus, as in Cotton v. Fordice, Florida’s 1968 re-
   enactment eliminated any taint from the allegedly discriminatory 1868
   provision . . . .”).
           The Second Circuit employed similar reasoning to analyze a series of
   felon disenfranchisement provisions contained in three versions of the New
   York Constitution, all dated in the nineteenth century. Hayden, 594 F.3d at
   155–56. 13 New York’s constitutional provisions authorized the legislature to
   enact disenfranchisement laws for those convicted of “any infamous crime.”
   Id. An earlier constitutional provision required the passage of such laws, but
   the provision was later revised and reenacted to be permissive. The most
   recent amendment, approved in 1894 and still in force, made the
   disenfranchisement laws mandatory again. Id. at 156.
           The plaintiffs did not allege racist motivation behind the 1894
   amendment. Id. at 159. Because of this, the court concluded that they failed
   to establish discriminatory intent, and moreover, any discriminatory taint of
   the earlier iterations had been cured. Id. at 165–67. The Second Circuit
   agreed with Johnson and Cotton, concluding that Hunter allowed the court
   independently to consider the intent of the 1894 amendment. Id. at 166–67.
   The Second Circuit addressed but rejected any concern that the changes
   made to the provision following the tainted enactments were essentially
   pretextual. Id. at 167. The court made clear that (i) no bad faith had been
   alleged on behalf of the 1894 delegates; (ii) the amendment was substantive
   in scope, in addition to being deliberative; and (iii) no allegations were made
   as to the discriminatory intent of the 1894 delegates. Id.




           13
              The plaintiffs separately challenged a state law concerning felon
   disenfranchisement, but the court’s discussion of that law is inapposite to the present case.




                                                12
Case: 19-60632        Document: 00516445896               Page: 13        Date Filed: 08/24/2022




                                           No. 19-60632


                                                II.
           Despite the uniform approach of these authorities, and others, 14
   plaintiffs here still contend that Hunter is dispositive because the original
   racist motivation behind eight of the crimes currently listed in Section 241
   has not been purged. On its face, this “sins of the father” contention fails.
   This case is not analogous to Hunter because the provision has been, not only
   reenacted, but reenacted twice according to Mississippi state procedures.
   The qualification in Hunter as to subsequent enactments has been
   understood in multiple decisions in addition to Cotton to mean that the


           14
              See also United States v. Johnson, 40 F.3d 436, 440 (D.C. Cir. 1994), cert. denied,
   514 U.S. 1041, 115 S. Ct. 1412 (1995) (asserting, in the context of an Equal Protection
   challenge to a 1986 federal drug statute, that “the undeniable racism that animated
   legislative debate leading to the passage of a 1914 statute criminalizing cocaine trafficking
   generally, long before the crack/powder distinction was contemplated,” is “of no relevance
   to our inquiry into the motives of the Congress that passed the 1986 Act” (citing McCleskey
   v. Kemp, 481 U.S. 279, 298 n.20, 107 S. Ct. 1756, 1770 n. 20 (1987))). The district courts
   that have considered this question have also looked to the last enacting legislature’s intent.
   See Thompson v. Merrill, 505 F. Supp. 3d 1239, 1255, 1261 (M.D. Ala. 2020) (looking for
   evidence of continuing discriminatory intent or discriminatory intent of the last enacting
   legislature); United States v. Gallegos-Aparicio, No. 19-CR-2637-GPC, 2020 WL 7318124,
   at *4 (S.D. Cal. Dec. 11, 2020) (holding that the defendant’s claim failed because he did
   not establish that the reenacting Congress was motivated by discrimination); United States
   v. Rios-Montano, No. 19-CR-2123-GPC, 2020 WL 7226441, at *6 (S.D. Cal. Dec. 8, 2020)
   (“Although Mr. Rios-Montano argues that the intent of the prior Congress remains legally
   operative until a future Congress makes an affirmative contrary showing, other courts that
   have considered the issue in the context of felon disenfranchisement provisions have
   rejected this approach.”); United States v. Novondo-Ceballos, No. 21-CR-383 RB, 2021 WL
   3570229, at *5 (D.N.M. Aug. 12, 2021) (“Even if the Court did not find that Congress
   purged the racial animus . . . with its later enactment of the INA, . . . other courts have
   rejected the notion that prior congressional intent remains operative until a future Congress
   makes an affirmative contrary showing.”); Lynch by Lynch v. Alabama, No. CV 08-S-450-
   NE, 2011 WL 13186739, at *334 (N.D. Ala. Nov. 7, 2011), aff’d in part, vacated in part on
   other grounds, I.L. v. Alabama, 739 F.3d 1273 (11th Cir. 2014) (holding that the plaintiffs had
   not met their burden of showing the amended provisions were reenacted with
   discriminatory intent, but that the plaintiffs had met this burden as to the provisions that
   were never amended).




                                                 13
Case: 19-60632       Document: 00516445896              Page: 14      Date Filed: 08/24/2022




                                         No. 19-60632


   decisive legal question is the intent of the legislature that enacted the most
   recent version of an originally tainted law. 15
           That courts must look to the most recent enactment of the challenged
   provision, not the original tainted version, is fortified, if not fully ratified, by
   the Supreme Court’s decision in Abbott v. Perez, 138 S. Ct. 2305 (2018).
   Abbott reversed a three-judge district court decision that had wrongfully
   placed the burden on Texas to show that a 2013 redistricting plan had purged
   the discriminatory “taint” of a previous plan (that had never become
   effective). Id. at 2324. In reaching that result, the Court held that the intent
   of the enacting legislature (2013) was paramount. The Court was emphatic
   that “[t]he allocation of the burden of proof and the presumption of
   legislative good faith are not changed by a finding of past discrimination.” Id.
   “Past discrimination cannot, in the manner of original sin, condemn
   governmental action that is not itself unlawful.” Id. (internal quotation
   marks and brackets omitted). The Court added, “we have never suggested
   that past discrimination flips the evidentiary burden on its head.” Id. at 2325.
           To be sure, the Court distinguished Hunter as involving a “very
   different situation” and explained that Alabama’s discriminatory provision
   had never been changed, only “pruned.” Id. Culminating its explanation,
   the Court noted that Hunter “specifically declined to address the question
   whether the then-existing version would have been valid if reenacted today.”
   Id. (internal quotation marks and brackets omitted). Hunter was expressly
   different from Abbott because the Texas legislature, rather than simply
   adopting an earlier legislative redistricting plan, had largely modelled a plan


           15
             See Johnson, 405 F.3d at 1223 (“[W]e are concerned here with the validity of the
   1968 provision, not the 1868 provision and the plaintiffs conceded that the 1968 provision
   was not enacted with discriminatory intent”); Hayden, 594 F.3d at 162 (plaintiffs’ failure
   to allege “this invidious purpose motivated the enactment” of the latest constitutional
   provision was “fatal to plaintiffs’ intentional discrimination claim”).




                                              14
Case: 19-60632     Document: 00516445896            Page: 15   Date Filed: 08/24/2022




                                     No. 19-60632


   developed by a state court during protracted litigation. Id. What mattered in
   Abbott, as the Court stated, was thus the intent behind that 2013 legislative
   act.
          In sum, notwithstanding the potential impact of past discrimination
   on reenacted laws, Abbott stands for three propositions. First, it squarely
   placed the burden of proof of intentional discrimination on the law’s
   challenger. Second, the most recent enactment is the one that must be
   evaluated under the Equal Protection Clause. Third, the presumption of
   legislative good faith persists. Hunter stands out because the provision at
   issue there had remained virtually intact for eighty years, untouched by the
   legislature, from the time of its patently racist enactment. But the Court
   noted in Abbott that it had no occasion to address the precise question
   reserved by Hunter. Id.
          For these reasons, we remain confident, contrary to plaintiffs’
   principal assertion, that the critical issue here is not the intent behind
   Mississippi’s 1890 Constitution, but whether the reenactment of Section 241
   in 1968 was free of intentional racial discrimination.
                                         III.

          As an alternative to asserting that Hunter is on all fours with this case,
   plaintiffs do not even allege that the 1968 amendment was enacted with
   discriminatory intent. They concede that they have provided no evidence
   that the amendment passed with invidious motives in 1968 because they do
   not believe it necessary. As they put it, “the determinative issue…is not
   whether the amendments resulted from discrimination (there is little reason to
   think that they did)”(emphasis added). They explain, “[b]ecause [plaintiffs]
   do not challenge murder and rape, they have no obligation to prove that the
   1950 and 1968 amendments were motivated by discrimination.” But this
   contention, standing alone, perpetuates the “sins of the fathers” discounting




                                          15
Case: 19-60632     Document: 00516445896            Page: 16    Date Filed: 08/24/2022




                                     No. 19-60632


   of the amendment process, and flips the burden of proof and presumption of
   legislative good faith contrary to both Abbott and Hunter.
          Instead, plaintiffs and the principal dissent approach Hunter’s first
   step by arguing that the reenactments of Section 241 cannot purge the racially
   discriminatory taint of the 1890 constitution’s list of disenfranchising crimes.
   They rest on two propositions: (i) that the state constitutional amendment
   process did not give voters an opportunity to consider eliminating either in
   their entirety or individually the bulk of the crimes tainted by racial animus,
   instead only asking in 1950 whether to remove burglary and in 1968 whether
   to add rape and murder to the original list; and (ii) that the “extensive
   hostility of the legislature and much of the white populace to equal rights in
   1950 and 1968[] render[] implausible” the assertion that the amendments
   were made to remove discriminatory taint. The first argument has no
   support in applicable law, and the second perverts the burden of proof,
   contrary to Hunter and Abbott.
          Plaintiffs first assert that the more complete historical evidence they
   offer corrects Cotton’s erroneous conclusion that in the successive
   amendments of Section 241, a “majority of voters had to approve the entire
   provision.” 157 F.3d at 391. Plaintiffs also deride Cotton’s reliance on the
   state’s “deliberative process” for constitutional amendments.          Id. As
   plaintiffs and the principal dissent would have it, the original discriminatory
   motivation for the crimes listed in 1890 persists unless the voters were asked
   to approve or reject every crime tainted in the original version of Section 241.
          This principle, if adopted, would extend far beyond Hunter’s query
   about legislative reenactments and would in effect federalize special
   requirements for purging long-ago discrimination from revised or reenacted
   state laws. Under Arlington Heights, the indicia to evaluate lawmakers’
   discriminatory purpose are found in circumstantial evidence such as




                                          16
Case: 19-60632           Document: 00516445896                Page: 17    Date Filed: 08/24/2022




                                             No. 19-60632


   legislative history, legislators’ public comments, a “clear pattern” of
   otherwise inexplicable racial impacts, and a “series” of invidious actions. 16
   Hunter, applying the Arlington Heights methodology, says nothing about what
   it takes for a state legislature to revise its laws and obviate Equal Protection
   challenges based on decades-old versions. 17 Plaintiffs’ proposal that a state
   constitutional amendment must be voted on word for word to avoid any
   vestigial racial taint is radically prescriptive. It would require the revision of
   state amendment processes, supplanting those provisions with some kind of
   constitutional plebiscite. Cotton, like other courts, interpreted Hunter to
   authorize federal courts only to discern legislative intent 18 according to
   Arlington Heights’s methodology.                  No subsequent case law supports
   plaintiffs’ novel, judicially crafted political theory of public consent. 19




           16
                See Arlington Heights criteria, supra n.12.
           17
               Hunter rejected the sufficiency of judicial “pruning,” of course, but that is
   distinct from prescribing an approved reenactment procedure for states to effectively purge
   original discriminatory taint.
           18
              The term “legislative intent” is used here as shorthand for the process by which
   a statute or constitutional amendment is enacted. Arlington Heights canvassed indicia of
   “legislative intent” because an ordinance was at issue there, while in Hunter the Court had
   to determine the intent behind a state constitutional amendment. In the instant case,
   Mississippi’s amendment process is not complete until the voters have ratified the
   legislature’s proposed amendment. Plaintiffs here have disclaimed discriminatory intent
   by the legislature or voters in the 1968 amendment process.
           19
             Plaintiffs and the principal dissent erroneously contend that Abbott expanded
   Hunter. They repeatedly reference this quotation: “[T]he [judicial] amendments [in
   Hunter] did not alter the intent with which the article, including the parts that remained, had
   been adopted.” Abbott, 138 S. Ct. at 2325 (emphasis added). Plaintiffs claim that any part
   of the original provision that remains and was not individually voted on in the later
   amendments must fail under Abbott’s interpretation of Hunter. They read too much into
   this merely descriptive statement about what happened in Hunter. The Court would hardly
   adopt a major analytical change while distinguishing Hunter’s facts. And indeed, in the
   next sentence, Abbott reaffirms Hunter’s qualification, stating, “[b]ut the Court [in Hunter]




                                                   17
Case: 19-60632          Document: 00516445896             Page: 18        Date Filed: 08/24/2022




                                           No. 19-60632


           Not only is plaintiffs’ and the principal dissent’s overarching theory
   deficient, but it also mischaracterizes the regularity and legal effect of the
   state’s subsequent amendments of Section 241. That the state conformed to
   its procedural requirements is fully explained earlier in this opinion and need
   not be restated. There is no dispute that the amendments were enacted in
   compliance with state law. As further shown above, the voters had to
   approve the full text of Section 241 as amended, not merely bare propositions
   regarding whether to delete burglary or add murder and rape. Also in 1968,
   the amendment significantly altered residency requirements and the poll tax,
   both of which had been originally infected by racial animus. The 1968
   amendment process bears no hint of subterfuge to covertly maintain racial
   discrimination. 20 Contrary to plaintiffs’ and the principal dissent’s word-by-
   word approach, the process used in 1968 was sufficient to reenact Section 241
   in its entirety. Finally, under Mississippi law, constitutional amendments
   “overrule[] the prior interpretation[s], which become[] for all practical
   purposes relegated to history” and “cease[] to exist.” State ex rel. Moore v.
   Molpus, 578 So. 2d 624, 639 (Miss. 1991). Section 241 as it existed in 1890
   “ceased to exist,” rendering the discriminatory intent behind its original
   enactment irrelevant here and purging the original taint by reenactments of
   the whole provision. 21



   specifically declined to address the question whether the then-existing version would have
   been valid if reenacted today.” Id. (internal quotation marks and brackets omitted).
           20
                Cf. Hayden, 594 F.3d at 167 (expressing concern about subterfuge).
           21
              At oral argument, plaintiffs’ counsel asserted that Section 241 was void ab initio
   because it was invalid as enacted in 1890. See Med. Ctr. Pharmacy v. Mukasey, 536 F.3d 383,
   401 (5th Cir. 2008). They ask the court to conclude both that “it is as though [the
   legislature] had not acted at all” and also that the discriminatory taint from this legislative
   “nonaction” persists today. See id. But that is a non sequitur. No matter what happened
   in 1890, all plaintiffs establish is that Section 241 was de novo reenacted in 1968. And they
   have no evidence of discriminatory motive in connection with that process.




                                                 18
Case: 19-60632       Document: 00516445896              Page: 19       Date Filed: 08/24/2022




                                         No. 19-60632


           Plaintiffs’ second argument about the amendment process is that
   Cotton failed to examine the “historical context” in which the 1950 and 1968
   amendments were passed, that is, the state’s ongoing racism throughout that
   period.      We are not blind to the state’s deplorable history of racial
   discrimination, or its delayed response to the end of de jure segregation, or
   its attempts to suppress black voter participation during that period. But the
   overall social and political climate in Mississippi in the 1950s and 1960s fails
   to carry plaintiffs’ burden to prove that the 1968 amendment intentionally
   discriminated against black voters.
           Similarly, half of the principal dissenting opinion recounts racism in
   Mississippi during this period, but none of this history appears in the record
   before the district court or this court. None of this history refers to or bears
   on the 1968 amendments to all of Section 241. Equally important, the
   dissent’s attempt to create a fact issue is at odds with plaintiffs’ concession
   that “there is little reason to think” racial discrimination motivated the
   amendments.
             Not only does the legislative history of the 1968 amendment lack
   evidence of discriminatory intent in regard to the list of disenfranchising
   crimes, but if anything, it tends to support the opposite proposition. The
   legislature was trying to eliminate several objections contained in the then-
   recent findings of the Civil Rights Commission. Thus, the amendment of
   Section 241 included adding supposedly “non-black” crimes to the
   disenfranchising list, modifying voter residency requirements, and deleting
   the poll tax. All such changes had been sought by the Commission and
   indicate an intent to, at a minimum, avoid a challenge to the law, or to win in
   court if there were such a challenge. 22


           22
              Further, as this court has noted, the fact that an amendment seeks to alleviate
   constitutional concerns does not alone constitute evidence of unconstitutional motivation.
   See Wal-Mart Stores, Inc. v. Tex. Alcoholic Bev. Comm’n., 945 F.3d 206, 216 (5th Cir. 2019)




                                               19
Case: 19-60632        Document: 00516445896               Page: 20       Date Filed: 08/24/2022




                                          No. 19-60632


           Accordingly, as a matter of law, plaintiffs have not demonstrated that
   Section 241 as it currently stands was motivated by discriminatory intent or
   that any other approach to demonstrating the provision’s unconstitutionality
   is viable.
                                               IV.
           Because of plaintiffs’ failure to show discriminatory intent, the burden
   never shifted to the Secretary under Hunter’s second step. Pursuant to the
   second step, courts seek to determine whether the current provision would
   still have been enacted without discriminatory intent. 471 U.S. at 228,
   105 S. Ct. at 1920 (citing Mt. Healthy, 429 U.S. at 287, 97 S. Ct. at 576). As
   discussed, the two later constitutional amendments had the effect of
   reenacting Section 241 in its entirety. 23 But even if there remained a question
   of discriminatory intent arising from the 1968 amendment, plaintiffs’ claims
   would still fail because Mississippi produced additional evidence that
   eliminated any taint from Section 241. 24
           The 1984–86 discussions involving the public, those in the Task
   Force, and the Mississippi legislative committees illustrate that Section 241
   in its current form reflects purposeful and race-neutral contemplation. To
   be sure, legislative inaction is generally unreliable when used to interpret



   (that the drafter “sought to create a law that would survive a constitutional challenge is not
   evidence of a discriminatory legislative purpose”).
           23
              Judge Graves has disavowed in the dissent what he wrote a few years ago: “The
   passage of time and the actions of intervening parties cut that thread of intent in Cotton:
   two legislatures, acting eighteen years apart (with the first acting sixty years after the
   offending constitutional provision was enacted) approved the amendments by two-thirds
   majorities, and then the entire sections—not just the amendments—were subject to
   statewide votes in favor of full reenactment.” Veasey v. Abbott, 888 F.3d 792, 822 (5th Cir.
   2018) (Graves, J., concurring in part and dissenting in part).
           24
            The dissent fails to acknowledge the impact of subsequent public deliberations
   concerning felon disenfranchisement.




                                                20
Case: 19-60632        Document: 00516445896              Page: 21       Date Filed: 08/24/2022




                                          No. 19-60632


   statutes or regulations. See Rapanos v. United States, 547 U.S. 715, 749,
   126 S. Ct. 2208, 2231 (2006).            But here, the court is not tasked with
   interpreting Section 241. Rather, the inquiry is one of motivation: whether
   Section 241 would have been enacted in its current form absent racial
   discrimination. Hunter, 471 U.S. at 228, 105 S. Ct. at 1920. Later events—
   even if they ultimately result in legislative inaction—are not irrelevant to
   demonstrating intent.         In this case, subsequent legislative attention to
   Mississippi’s election laws indicates that Section 241 was carefully evaluated
   before the legislature opted to leave it unchanged.
           The Task Force recommendations and legislative process bespeak the
   nondiscriminatory motivations of the public and the legislature. The Task
   Force considered all aspects of voting in Mississippi, including the impact of
   any proposed revisions on minority communities. It met with the U.S.
   Department of Justice to discuss the conformity of its proposals with the
   Voting Rights Act. In this meeting, there was “much discussion concerning
   the broadening of disenfranchising crimes to include all felonies, and it was
   decided that additional review was necessary.” The Task Force ultimately
   resolved to recommend leaving Section 241 “as is.”
           Later, a legislative joint committee considered the Task Force’s
   recommendations and conducted another independent investigation. 25 The
   committee recommended expanding the list of disenfranchising felonies to



           25
              In the report, the committee took issue with the fact that “some twenty-nine (29)
   statutes that are presently on the books, and presumably being followed, have never been
   submitted to the U.S. Justice Department as required by the Voting Rights Act of 1965.”
   It then noted that “[t]he committee decided to proceed by taking the present set of laws
   and attempting to clarify them; to conform the statutes with judicial decisions and
   regulations; to repeal sections which have never been submitted or have been disapproved
   by the U.S. Justice Department . . . .” Notably, for instance, the committee recommended
   repealing the anti-single shot provision, partially because “courts . . . have declared them
   in violation of the 14th Amendment . . . and of Section 2 of the Voting Rights Act.”




                                               21
Case: 19-60632       Document: 00516445896              Page: 22      Date Filed: 08/24/2022




                                         No. 19-60632


   include all felonies 26 (other than manslaughter and tax-related felonies).
   Ultimately, the legislature opted to maintain the shorter list of
   disenfranchising crimes rather than expand it. In addition, the legislature
   amended existing state statutes, incorporating Section 241 by reference in
   two code provisions.           These changes were precleared by the U.S.
   Department of Justice.
           In total, the 1968 legislature, the 1968 general electorate of the state of
   Mississippi, the Task Force, and to some extent, the U.S. Department of
   Justice all considered Section 241 and approved it in its current form. It is
   hard to imagine a stronger showing that Section 241 would have been passed
   in its current form without racial motivation. See Hunter, 471 U.S. at 227–
   28, 105 S. Ct. at 1920.
                                     CONCLUSION
           We reaffirm that the current version of Section 241 superseded the
   previous provisions and removed the discriminatory taint associated with the
   provision adopted in 1890. Cotton, 157 F.3d at 391–92. Plaintiffs fail to
   establish the 1968 reenactment of Section 241 was motivated by racism. The
   judgment of the district court is AFFIRMED.




           26
             This would naturally have included the felonies listed in the current version of
   Section 241.




                                              22
Case: 19-60632     Document: 00516445896            Page: 23   Date Filed: 08/24/2022




                                     No. 19-60632


   James C. Ho, Circuit Judge, concurring in part and concurring in the
   judgment:
          Nothing in the Constitution forbids states from disqualifying felons
   from voting. To the contrary, Section 2 of the Fourteenth Amendment
   expressly contemplates that states may disenfranchise felons. It specifically
   provides that a state shall be apportioned fewer members of the House of
   Representatives if it denies the franchise to any citizens over the age of
   twenty-one for any reason “except for participation in rebellion, or other
   crime.” U.S. Const. amend. XIV, § 2 (emphasis added).
          So “the exclusion of felons from the vote has an affirmative sanction
   in § 2 of the Fourteenth Amendment.” Richardson v. Ramirez, 418 U.S. 24,
   54 (1974). This conclusion derives not only from the text of Section 2, but
   also “the understanding of those who framed and ratified the Fourteenth
   Amendment.” Id. at 48. After all, “at the time of the adoption of the
   Amendment, 29 States had provisions in their constitution which prohibited,
   or authorized the legislature to prohibit, exercise of the franchise by persons
   convicted of felonies.” Id.
          At the same time, States may not pick and choose which felons to
   disenfranchise in a manner that contravenes other provisions of the
   Constitution. For example, States could not disenfranchise felons based on
   their political party or religious beliefs. That would presumably violate the
   First and Fourteenth Amendments. See Hand v. Scott, 888 F.3d 1206, 1211–
   12 (11th Cir. 2018). Likewise, States could not disenfranchise felons based
   on their race. That would violate the Equal Protection Clause of Section 1 of
   the Fourteenth Amendment. See Hunter v. Underwood, 471 U.S. 222 (1985).
          As the court today rightly observes, the history of felon
   disenfranchisement in the State of Mississippi is indisputably tainted by
   racism. But as the court also correctly concludes, the Mississippi law in effect




                                         23
Case: 19-60632       Document: 00516445896           Page: 24   Date Filed: 08/24/2022




                                      No. 19-60632


   today does not violate the Equal Protection Clause. It certainly does not
   classify felons based on race. Moreover, as the court amply demonstrates,
   there is every indication that Mississippi would re-enact precisely the same
   law today for reasons wholly unmotivated by race. See ante, at 20–22. So
   under governing Supreme Court precedent, Mississippi law cannot be held
   unconstitutional on grounds of discriminatory intent.
            I write separately to offer a separate and distinct reason why the court
   is right to uphold Mississippi law—namely, the absence of any discriminatory
   effect as well as intent. After all, Mississippi law does not disproportionately
   disenfranchise African-American voters at a higher rate than would a blanket
   felon disenfranchisement law. And Plaintiffs do not contend otherwise.
            For these reasons, I agree with the court that Mississippi law is
   “affirmative[ly] sanction[ed]” by Section 2, Richardson, 418 U.S. at 54, and
   that accordingly we must affirm.
                                           I.
            The    1890     Mississippi    Constitution     contained     a   felon
   disenfranchisement provision. Miss. Const. art. 12, § 241. As originally
   enacted, Section 241 did not categorically disenfranchise all felons, but
   instead targeted certain felonies for disenfranchisement—namely, bribery,
   burglary, theft, arson, obtaining money or goods under false pretenses,
   perjury, forgery, embezzlement, and bigamy. Id. In 1950, Section 241 was
   amended to remove burglary from the list. In 1968, murder and rape were
   added.
            On its face, Section 241 does not disenfranchise any person based on
   race. But the Supreme Court has made clear that a facially neutral felon
   disenfranchisement law violates the Equal Protection Clause if (1) the law is
   motivated by a desire to discriminate on the basis of race, and (2) it continues
   to have that effect to this day. See, e.g., Hunter, 471 U.S. at 233 (holding




                                           24
Case: 19-60632        Document: 00516445896               Page: 25       Date Filed: 08/24/2022




                                          No. 19-60632


   Alabama felon disenfranchisement law unconstitutional because it “was
   motivated by a desire to discriminate against blacks on account of race and
   the section continues to this day to have that effect”).
           So Plaintiffs must establish both discriminatory intent and effect. As
   Hunter explains, and other courts have repeatedly reaffirmed, “[a] successful
   equal protection claim under the Fourteenth Amendment requires proof of
   both an intent to discriminate and actual discriminatory effect.” Greater
   Birmingham Ministries v. Secretary of State, 992 F.3d 1299, 1321 (11th Cir.
   2021) (collecting cases). See also, e.g., Hand, 888 F.3d at 1209 (“in Hunter, .
   . . a state’s method for reenfranchising a convicted felon would violate equal
   protection if the scheme had both the purpose and effect of invidious
   discrimination”); Hayden v. Cty. of Nassau, 180 F.3d 42, 48 (2nd Cir. 1999)
   (“[A] facially neutral statute violates equal protection if it was motivated by
   discriminatory animus and its application results in a discriminatory
   effect.”).      I have found no governing precedent holding a law
   unconstitutional based on discriminatory intent alone, in the absence of
   discriminatory effect. And Plaintiffs do not cite any. 1
           As a historical matter, it is undisputed that the original drafters of
   Section 241 cherry-picked felonies in 1890 with the deliberate, explicit, and
   noxious purpose of suppressing the African-American vote. See, e.g., Cotton
   v. Fordice, 157 F.3d 388, 391 (5th Cir. 1998) (“The state defendants do not
   dispute that § 241 was enacted in an era when southern states discriminated




           1
             The dissent contends that I have misconstrued Hunter, and that under a proper
   reading of that decision, “Plaintiffs do not need to establish discriminatory impact” to state
   a viable constitutional claim under Hunter. Post, at _ n.5. But that is contradicted by the
   various post-Hunter precedents that I discuss above. The dissent does not confront any of
   these authorities. Nor does it offer any authority that interprets Hunter as it suggests.




                                                25
Case: 19-60632       Document: 00516445896              Page: 26      Date Filed: 08/24/2022




                                         No. 19-60632


   against blacks by disenfranchising convicts for crimes that, it was thought,
   were committed primarily by blacks.”). 2
           But the parties disagree as to whether the amendments enacted in
   1950 and 1968 served to cleanse Section 241 of its original racist intent. Our
   court today presents the strongest available arguments and authorities for
   upholding Section 241 in light of those amendments. I am particularly
   persuaded by the ample evidence marshaled by the court that Mississippi
   would enact the same law today for reasons wholly unrelated to race. See
   ante, at 20–21 (“[E]ven if there remained a question of discriminatory intent
   arising from the 1968 amendment, plaintiffs’ claims would still fail because
   Mississippi produced additional evidence” that “Section 241 would have
   been enacted in its current form absent racial discrimination”).
           I write separately to address the issue expressly reserved by our court
   today—whether Section 241 presents “ongoing unconstitutional effects” of
   racial discrimination. See ante, at 9 n.11. I conclude that, even if one were to
   assume the continued taint of discriminatory intent, Plaintiffs cannot show
   that Section 241 is racially discriminatory in effect, as both Supreme Court
   and circuit precedent require. Cf. Tex. Democratic Party v Abbott, 961 F.3d
   389, 416 (5th Cir. 2020) (Ho, J., concurring) (writing separately to explain
   why preliminary injunction against Texas election law is flawed “even if one
   were to assume that Texas law violates the Twenty-Sixth Amendment”).




           2
              The original 1890 Mississippi Constitution also required racially segregated
   schools, Miss. Const. art. 8, § 207, and prohibited interracial marriage, Miss.
   Const. art. 14, § 263. Those provisions were not repealed until 1978 and 1987,
   respectively, notwithstanding Brown v. Board of Education, 347 U.S. 483 (1954), and Loving
   v. Virginia, 388 U.S. 1 (1967).




                                              26
Case: 19-60632      Document: 00516445896           Page: 27   Date Filed: 08/24/2022




                                     No. 19-60632


                                          II.
            Plaintiffs cannot satisfy the discriminatory effect element for one
   simple reason: Section 241 does not disproportionately disenfranchise a
   greater percentage of African-Americans today than would a blanket felon
   disenfranchisement law. Indeed, Plaintiffs acknowledged as much during
   oral argument. And that admission is fatal to Plaintiffs’ case.
            Blanket felon disenfranchisement laws are indisputably constitutional
   under Section 2. See, e.g., Richardson, 418 U.S. at 54; see also id. at 72
   (Marshall, J., dissenting) (“The Court construes § 2 of the Fourteenth
   Amendment as an express authorization for the States to disenfranchise
   former       felons.”);     Laurence         H.      Tribe,       American
   Constitutional Law 1094 (2nd ed. 1988) (same).
            So if a blanket felon disenfranchisement law is permissible, then it’s
   hard to see how a narrower, more selective law would be unconstitutional.
   After all, it’s undisputed that the racial composition of the disenfranchised
   population is substantially the same either way. In the absence of any racial
   disparity between the two approaches, logic would dictate that the greater
   power should include the lesser power.
            Moreover, the reasoning behind Plaintiffs’ contrary approach is
   difficult to understand. Under Plaintiffs’ theory, Section 241 would avoid
   constitutional infirmity if the State expanded it to cover all felonies. It is a
   peculiar theory of equal protection that teaches States to avoid liability for
   discriminating against people of a particular race by disenfranchising more
   individuals of that race.
                                         III.
            Plaintiffs respond by invoking Hunter. But nothing in that decision
   supports their logic.




                                          27
Case: 19-60632     Document: 00516445896           Page: 28    Date Filed: 08/24/2022




                                    No. 19-60632


          To begin with, Hunter acknowledges the “implicit authorization of
   § 2 to deny the vote to citizens ‘for participation in rebellion, or other
   crime,’” as the Court recognized in Richardson. Hunter, 471 U.S. at 233
   (citing Richardson). This is unsurprising, considering that both Hunter and
   Richardson were authored by then-Justice Rehnquist. More importantly, it
   means that blanket felon disenfranchisement laws are constitutional—and
   that we cannot construe Hunter to suggest otherwise.
          In addition, it was conceded in Hunter that Alabama law
   disproportionately suppressed the African-American vote by cherry-picking
   offenses to exclude a greater percentage of African-Americans than would a
   blanket felon disenfranchisement law. And that concession was critical to
   proving both the discriminatory intent and disproportionate effect required
   to establish an equal protection violation.
          To begin with, the Court found discriminatory intent because “the
   crimes selected for inclusion . . . were believed by the delegates to be more
   frequently committed by blacks” than other crimes. Id. at 227 (emphasis
   added). The drafters of the Alabama disenfranchisement law specifically
   “selected such crimes . . . that were thought to be more commonly committed
   by blacks.” Id. at 232 (emphasis added).
          Second, Alabama conceded that this cherry-picking worked—that it
   caused a discriminatory effect on African-American voters. As the Court
   noted, the racially discriminatory “impact . . . of the provision has not been
   contested.” Id. at 227 (emphasis added). Moreover, the Court referred
   explicitly to the findings of the Court of Appeals. Id. That is notable because,
   according to the Court of Appeals, the State of Alabama never even bothered
   to suggest that its disenfranchisement law excluded African-Americans in
   “similarly disproportionate numbers” as the general felon population and




                                         28
Case: 19-60632     Document: 00516445896           Page: 29   Date Filed: 08/24/2022




                                    No. 19-60632


   therefore presented no discriminatory effect. Underwood v. Hunter, 730 F.2d
   614, 620 n.11 (11th Cir. 1984) (emphasis added).
          So the plaintiffs in Hunter demonstrated both discriminatory intent
   and effect. This case, by contrast, presents neither element. Mississippi
   vigorously maintains that its disenfranchisement law results in no racial
   disparity compared to the general felon population. And Plaintiffs do not
   contend otherwise.
          For their part, Plaintiffs theorize that we should compare the racial
   effects of Section 241, not to the general felon population, but to the entire
   population of Mississippi.     But that is not the proper comparator for
   determining whether Section 241 indeed has a discriminatory effect.
          When a party challenges the racial composition of a jury as
   discriminatory in violation of the Sixth Amendment, the relevant baseline is
   not the general population, but the population of eligible jurors. See, e.g.,
   Berghuis v. Smith, 559 U.S. 314, 323 (2010) (“‘Absolute disparity’ is
   determined by subtracting the percentage of African–Americans in the jury
   pool . . . from the percentage of African–Americans in the local, jury-eligible
   population.”). When a party contests the use of peremptory strikes as
   racially biased in violation of the Equal Protection Clause, the relevant
   baseline is not the general population, but the jury pool. See, e.g., Seals v.
   Vannoy, 1 F.4th 362, 366 (5th Cir. 2021) (examining “the number of strikes
   in comparison to the number of people in the jury pool who were black”).
   When a party objects to the racial composition of a particular workforce as
   the product of racism in contravention of Title VII of the 1964 Civil Rights
   Act, the relevant baseline is not the general population, but the universe of
   workers who are actually qualified to do the job in that particular labor
   market. See, e.g., City of Richmond v. J.A. Croson Co., 488 U.S. 469, 501–02
   (1989) (“[T]he relevant statistical pool for purposes of demonstrating




                                         29
Case: 19-60632       Document: 00516445896              Page: 30       Date Filed: 08/24/2022




                                         No. 19-60632


   discriminatory exclusion must be the number of minorities qualified to
   undertake the particular task.”).
           And so too here. The relevant baseline in this case is not the general
   population, but the population of felons subject to disenfranchisement under
   Section 2 of the Fourteenth Amendment. And Plaintiffs fail to present any
   such racial disparity as compared to the general felon population in
   Mississippi. 3
           Finally, Plaintiffs suggested during oral argument that it should not
   matter that Section 241 causes the same racial disparities as a blanket felon
   disenfranchisement law would. They theorize in essence that, because racial
   disparities exist across the entire criminal justice system in Mississippi,
   Section 241 should go down with the ship.
           It should go without saying that, if there is racial discrimination
   anywhere in the criminal justice system in Mississippi—whether within
   police departments, among prosecutors, or in the courtroom—we must
   eliminate it, root and branch.           “Nothing is more corrosive to public
   confidence in our criminal justice system than the perception that there are
   two different legal standards.” Gomez v. Galman, 18 F.4th 769, 783 (5th Cir.
   2021) (Ho, J., concurring) (quotations omitted) (collecting cases alleging
   racism by police officers).



           3
               The dissent claims that, at a minimum, “there is a factual dispute about
   discriminatory impact” that necessitates remand. Post, at _ n.5. But I don’t see a material
   fact dispute here. No one denies that there’s a meaningful disparity between the
   disenfranchised population and the entire population of Mississippi. But no one claims that
   there’s a meaningful disparity between the disenfranchised population and the felon
   population of Mississippi. Where we part company is deciding which comparison is
   determinative: Do we compare the disenfranchised population to the general felon
   population—or to the citizenry at large? As explained, I say it’s the former. The dissent
   says it’s the latter. Whoever is right, it’s surely a legal dispute and not a factual one.




                                               30
Case: 19-60632      Document: 00516445896            Page: 31   Date Filed: 08/24/2022




                                      No. 19-60632


          But if there is indeed such discrimination at work here, it is entirely
   exogenous to Section 241. Imagine the following hypothetical: An employer
   holds a job fair on a particular date. A racist group of police officers,
   unbeknownst to the employer, blocks the roads and highways so that a
   particular racial group cannot attend the job fair. The police officers are
   plainly guilty of racial discrimination. But the employer is not—even though
   there is now racial disparity at the job fair.
                                          ***
          Plaintiffs no doubt present sincere concerns that Section 241 not only
   comes to us with a troubling provenance—it also operates today to
   disproportionately disenfranchise African-Americans.
          But disparity alone does not prove discrimination. See, e.g., Milliken
   v. Bradley, 433 U.S. 267, 280 n.14 (1977) (“[T]he Court has consistently held
   that the Constitution is not violated by racial imbalance . . . without more.”).
   And in this case, there is not even a relevant disparity. Section 241 does not
   disenfranchise African-American voters at a greater rate than other felon
   disenfranchisement laws. So if there is racism in Mississippi’s criminal
   justice system, it is upstream from Section 241. And holding Section 241
   unconstitutional based on flawed metrics would not cure it.
          What’s more, applying the wrong numerical analysis is not just a
   matter of statistical imprecision.           It also confounds our country’s
   fundamental commitments.
          The Constitution promises equality of treatment, not equality of
   outcome. It does not ask whether we have too many people of a particular
   race, whether in a prison, at a workplace, or on a college campus. Rather, it
   asks only whether the law governs every citizen in the same manner,
   regardless of their race. The Equal Protection Clause enshrines color-
   blindness, not critical race theory. See, e.g., Rollerson v. Brazos River Harbor




                                           31
Case: 19-60632     Document: 00516445896           Page: 32   Date Filed: 08/24/2022




                                    No. 19-60632


   Navigation Dist., 6 F.4th 633, 647–50 (5th Cir. 2021) (Ho, J., concurring in
   part and concurring in the judgment); Veasey v. Abbott, 13 F.4th 362, 371–79
   (5th Cir. 2021) (Ho, J., concurring).
          I agree that we should affirm.




                                           32
Case: 19-60632       Document: 00516445896          Page: 33   Date Filed: 08/24/2022




                                     No. 19-60632


   Jennifer Walker Elrod, Circuit Judge, dissenting:
             As the majority acknowledges and the dissenters explain, it is
   undisputed that the enactment of § 241 was “steeped in racism.” Ante at 2.
   Only six years after its enactment, the Supreme Court of Mississippi
   explained the motive and selection criteria for § 241’s nine disenfranchising
   crimes. “Restrained by the federal constitution from discriminating against
   the negro race, the convention discriminated against its characteristics and
   the offenses to which its weaker members were prone.” Ratliff v. Beale, 20
   So. 865, 868 (Miss. 1896). While recognizing its invidious origins, the
   majority concludes that subsequent amendments to § 241 have cured the
   racial animus and legitimated—for equal protection purposes—the
   remaining crimes originally listed in the Mississippi Constitution of 1890.
             I am not so sure. If Mississippi had subsequently reenacted § 241 in
   the absence of discriminatory intent, § 241 would pose no equal protection
   problem.       But as Judge Graves’s dissenting opinion points out, the
   Mississippi electorate has never been asked to either remove or approve of
   eight of the nine original crimes. When burglary was removed in 1950, and
   when rape and murder were added in 1968, Mississippians were given only
   an “up or down” option to approve § 241 as amended—not to approve § 241
   as it then existed.      Post at 45–48 (Graves, J., dissenting).      Because
   Mississippians were never given the option to remove the racially tainted list,
   as I understand Hunter v. Underwood—which binds us—I am not satisfied
   that the relevant parts of § 241 have been ‘reenacted.’ See 471 U.S. 222, 233
   (1985). Having failed to reenact it, the State is stuck with its discriminatory
   intent.
             Under Hunter, the burden then shifts to the State to show that § 241
   would have been enacted in the absence of the illicit intent. 471 U.S. at 228.
   Even assuming that (1) the relevant time period for this inquiry is not 1890,




                                          33
Case: 19-60632     Document: 00516445896           Page: 34   Date Filed: 08/24/2022




                                    No. 19-60632


   and (2) the State does not conclusively fail to carry its burden as of 1890, I
   agree with Judge Graves’s dissenting opinion that—at the very least—there
   are fact issues on this question that preclude summary judgment.
          That being said, separate and apart from questions of intent, I agree
   with Judge Ho’s concurring opinion that the plaintiffs must further show that
   § 241 continues to have a discriminatory effect. Ante at 25 (Ho, J., concurring
   in part and concurring in the judgment) (citing, e.g., Greater Birmingham
   Ministries v. Sec’y of State for Ala., 992 F.3d 1299, 1321 (11th Cir. 2021) (“A
   successful equal protection claim under the Fourteenth Amendment requires
   proof of both an intent to discriminate and actual discriminatory effect.”));
   Hunter, 471 U.S. at 233 (“[The] original enactment [of § 182] was motivated
   by a desire to discriminate against blacks on account of race and the section
   continues to this day to have that effect.”). Because the district court may
   address intent and effect in either order, the absence of an ongoing
   discriminatory effect may alone be dispositive in this case. But as Judge
   Graves’s dissenting opinion notes, the district court did not analyze the
   parties’ conflicting arguments or evidence about discriminatory effect. Post
   at 44 n.5 (Graves, J., dissenting). For this reason, I would remand for the
   district court to address whether plaintiffs have demonstrated § 241’s
   discriminatory effect in the first instance. Montano v. Texas, 867 F.3d 540,
   546 (5th Cir. 2017) (“[W]e are a court of review, not first view.” (quotation
   omitted)).




                                         34
Case: 19-60632     Document: 00516445896           Page: 35   Date Filed: 08/24/2022




                                    No. 19-60632


   Haynes, Circuit Judge, dissenting:
          I agree with the conclusion reached in Judge Graves’s dissenting
   opinion as to what the decision in this case should be. In my view, the bottom
   line as to the relevant issues is that § 241 was enacted with discriminatory
   intent (which no one disputes), that it continues to have discriminatory
   impact, and that the provision was not “reenacted” via amendment in 1950
   or 1968. At no point did the Mississippi electorate have the option of striking
   the entirety of § 241’s disenfranchisement provision. This court’s decision
   in Cotton v. Fordice, 157 F.3d 388 (5th Cir. 1998), was wrong to conclude that
   § 241’s subsequent amendments were enacted through a “deliberative
   process” capable of cleansing the discriminatory taint of 1890. See id. at 392.
   Because I disagree with the majority opinion’s judgment to the contrary, I
   respectfully dissent.




                                         35
Case: 19-60632       Document: 00516445896             Page: 36      Date Filed: 08/24/2022




                                        No. 19-60632


   James E. Graves, Jr., Circuit Judge, joined by Stewart, Dennis,
   Higginson, and Costa, Circuit Judges, dissenting:
              “There is no use to equivocate or lie about the matter . . . Mississippi’s
    constitutional convention of 1890 was held for no other purpose than to eliminate
    the nigger from politics . . . . In Mississippi we have in our constitution legislated
    against the racial peculiarities of the Negro . . . . When that device fails, we will
                                 resort to something else.” 1
          This is the intent behind the law the en banc court upholds today. In
   1890, Mississippi held a constitutional convention with the express aim of
   enshrining white supremacy. The 1890 Convention was a backlash against
   Reconstruction-era efforts to remedy centuries of chattel slavery and
   violence against Black people. The Convention was successful. The new
   constitution erased racial progress in Mississippi primarily through
   disenfranchising Black voters, formally beginning the Jim Crow era of the
   American South. Today the en banc majority upholds a provision enacted in
   1890 that was expressly aimed at preventing Black Mississippians from
   voting. And it does so by concluding that a virtually all-white electorate and
   legislature, otherwise engaged in massive and violent resistance to the Civil
   Rights Movement, “cleansed” that provision in 1968. Handed an
   opportunity to right a 130-year-old wrong, the majority instead upholds it. I
   respectfully dissent.




          1
            Statement in 1890 of James K. Vardaman. Statements like these would win
   Vardaman a seat as Mississippi’ state representative, 1890-96; Speaker of Mississippi’s
   House of Representatives, 1894-96; Mississippi’s Governor, 1904-08; and Mississippi’s
   U.S. Senator, 1913-19. Neil R. McMillen, Dark Journey: Black
   Mississippians in the Age of Jim Crow 43 (1990).



                                             36
Case: 19-60632     Document: 00516445896           Page: 37   Date Filed: 08/24/2022




                                    No. 19-60632


                                         I.
                                         A.
          The Reconstruction Act of 1867 allowed Black Mississippians to vote
   for the first time in the State’s history. United States Commission
   on Civil Rights, Voting in Mississippi 1 (1965). In 1867 Blacks
   made up a majority of the state’s population. Their voter participation
   skyrocketed, producing several Black elected officials, including a Black
   United States Senator. Id. at 2. Mississippi is currently home to the highest
   percentage of Black Americans of any state in the Union. And yet,
   Mississippi has not elected a Black person to statewide office since,
   unsurprisingly, 1890.
          No one disputes that the chief aim of Mississippi’s 1890 Convention
   was white supremacy. Nor could anyone do so in good faith, as the delegates
   themselves readily declared their intentions: “Our chief duty when we meet
   in Convention is to devise such measures . . . as will enable us to maintain a
   home government, under the control of the white people of the State.”
   McMillen, supra, at 41. “The plan,” said U.S. Senator James Zacariah
   George, “is to invest permanently the powers of government in the hands of
   the people who ought to have them—the white people.” Id. The
   Convention’s President similarly avowed its blatantly racist purpose: “Let’s
   tell the truth if it bursts the bottom of the Universe. We came here to exclude
   the Negro. Nothing short of this will answer.” Id. (statement of Solomon
   Saladin “S.S.” Calhoun) (cleaned up)). Of course, all of the 1890
   Convention’s 134 delegates were white Democrats, save just one African-
   American Republican. A white Republican named Marsh Cook had
   campaigned for a seat vowing to protect the rights of Black Freedmen. But a
   few weeks before the convention, his bullet-riddled corpse was found on a




                                         37
Case: 19-60632       Document: 00516445896               Page: 38        Date Filed: 08/24/2022




                                          No. 19-60632


   rural road in Jasper County. “Another White Man Murdered in Mississippi,”
   Cleveland Gazette, Aug. 2, 1890, at 2.
          The Convention’s intent was plain. Its primary method?
   Disenfranchisement. 2 According to a unanimous Mississippi Supreme Court
   in 1896, the 1890 Convention’s purpose was “to obstruct the exercise of the
   franchise by the Negro race.” Ratliff v. Beale, 20 So. 865, 868 (Miss. 1896).
   One of the key provisions enacted in 1890, and at the heart of this case,
   disenfranchised voters who committed certain crimes. Miss. Const.
   art. XII, § 241 (1890). The crimes the legislature settled on were those
   thought to be more likely committed by Black people, a “patient, docile
   people . . . given rather to furtive offenses than to the robust crimes of the



             2
                 Of course, the 1890 Convention enacted several other racist provisions:
             •     “The marriage of a white person with a negro or mulatto, or person who
                   shall have one-eighth or more of negro blood, shall be unlawful and void.”
                   Miss. Const. art. XIV, § 263 (1890).
             •     “Separate schools shall be maintained for children of the white and
                   colored races.” Miss. Const. art. VIII, § 207 (1890).
             •     “[The legislature] may provide for the commutation of the sentence of
                   convicts for good behavior, and for the constant separation of the sexes,
                   and for the separation of the white and black convicts as far as practicable.”
                   Miss. Const. art. VIII, § 225 (1890).
             •     As opposed to previous state constitutions’ extending the right to bear
                   arms to “all persons,” Miss. Const. art. I, § 15 (1868), the 1890
                   constitution gave that right only to “every citizen,” enabling the
                   legislature to “regulate or forbid carrying concealed weapons,” Miss.
                   Const. art. VIII, § 12 (1890). These provisions, of course, were intended
                   to prevent Black Mississippians from arming. See Ward v. Colom, 253 So.
                   3d 265, 279 (Miss. 2018) (King, J., dissenting) (explaining that these
                   alterations were “craftily designed to obstruct or deny certain rights to
                   African Americans” (quoting Westley F. Busbee, Jr.,
                   Mississippi: A History 178 (2d ed. 2015)); Clayton E. Cramer, The
                   Racist Roots of Gun Control, 4 Kan. J. L. & Pub. Pol’y 17 (1994)).




                                                38
Case: 19-60632    Document: 00516445896           Page: 39   Date Filed: 08/24/2022




                                   No. 19-60632


   whites.” Ratliff, 20 So. 865 at 868 (listing “[b]urglary, theft, arson, and
   obtaining money under false pretenses” as the furtive offenses to which
   Blacks were thought to be “prone,” as opposed to “robbery and murder and
   other crimes in which violence was the principal ingredient,” which were
   viewed as “crimes of the whites”); see also McMillen, supra, at 43. When
   enacted in 1890, § 241 listed nine disenfranchising offenses: bribery,
   burglary, theft, arson, obtaining money or goods under false pretense,
   perjury, forgery, embezzlement, and bigamy. Miss. Const. art. XII, § 241
   (1890).
          Section 241 has been amended only twice since 1890. In 1950, voters
   approved an amendment to remove burglary. In 1968, voters approved an
   amendment to add rape and murder. In both instances, voters voted yes or
   no on removing burglary or adding rape and murder, respectively. As for the
   other eight crimes listed in § 241, however, Mississippi voters have not
   spoken on them since 1890. So those eight crimes, that the 1890 Convention
   listed with express racist intent, remain on the books entirely unchanged and
   continue to disenfranchise Mississippians today.
                                        B.
         Plaintiffs are two Black Mississippians who are disenfranchised by
   § 241. Roy Harness was convicted of forgery in 1986. He has since completed
   his sentence. In 2018, he completed his baccalaureate degree in social work
   from Jackson State University and was awarded a scholarship towards a
   master’s degree—all at the age of 62. Due to his 1986 conviction and the
   operation of § 241, however, Harness is unable to vote. Kamal Karriem was
   convicted of embezzlement in 2005 and has also completed his sentence.
   Karreim is a former city council member, a pastor, and business owner. Like
   Harness, Karreim is unable to vote because embezzlement is a
   disenfranchising offense under § 241.




                                        39
Case: 19-60632     Document: 00516445896           Page: 40   Date Filed: 08/24/2022




                                    No. 19-60632


          Plaintiffs sued Mississippi and raised equal protection claims under
   the Fourteenth and Fifteenth Amendments.
                                         II.
          A law prohibiting the right to vote is unconstitutional if “its original
   enactment was motivated by a desire to discriminate against blacks on
   account of race[.]” Hunter v. Underwood, 471 U.S. 222, 233 (1985). “Once
   racial discrimination is shown to have been a ‘substantial’ or ‘motivating’
   factor behind enactment of the law, the burden shifts to the law’s defenders
   to demonstrate that the law would have been enacted without this factor.”
   Id. at 228 (citing Mt. Healthy City Bd. of Ed. v. Doyle, 429 U.S. 274, 287
   (1977)). The original discriminatory taint on the law may be “cleansed” by
   striking down the inseverable, tainted portions of the law. Amendment,
   however, cleanses a discriminatory law only when it “alter[s] the intent with
   which the article, including the parts that remained, had been adopted.”
   Abbott v. Perez, 138 S. Ct. 2305, 2325 (2018) (emphasis added).
          The case on point here is Hunter v. Underwood, 471 U.S. 222 (1985).
   Hunter involved an Alabama constitutional provision modeled after
   Mississippi’s § 241. The Alabama law disenfranchised voters for committing
   crimes “thought to be more commonly committed by blacks,” defined as
   “any crime involving moral turpitude.” Id. at 223, 232. Just as with § 241,
   there were ample contemporaneous statements by Alabama legislators
   showing the provision’s racist purpose. Like § 241, the Alabama provision
   had been “pruned” over the years. Perez, 138 S. Ct. at 2325 (discussing
   Hunter).
          A unanimous Supreme Court held the law was unconstitutional
   despite the law’s revisions. Hunter, 471 U.S. at 228–32. The Court rejected
   Alabama’s argument that the law was legitimized by subsequent changes over
   the intervening 80 years. See id. at 232–33. Specifically, even though judicial




                                         40
Case: 19-60632     Document: 00516445896            Page: 41   Date Filed: 08/24/2022




                                     No. 19-60632


   decisions had “struck down” some of the more “blatantly discriminatory”
   inclusions in the list of crimes, such as “assault and battery on the wife and
   miscegenation,” and left only offenses that “are acceptable [race-neutral]
   bases for denying the franchise,” the Court determined the provision
   violated equal protection. Id. at 233. The Court noted only that the law’s
   “original enactment was motivated by a desire to discriminate against blacks
   on account of race and the section continue[d] . . . to have that effect.” Id.
          In this case, we must apply Hunter to the eight remaining crimes in
   § 241. So we must decide whether anything has happened since 1890 that has
   “alter[ed] the intent with which the article, including the parts that remain[],
   [was] adopted.” Perez, 138 S. Ct. at 2325 (emphasis added).
          This court first addressed this issue 24 years ago in Cotton v. Fordice,
   157 F.3d 388 (5th Cir. 1998). In Cotton, the court discussed the similarities
   between § 241 and the Alabama law in Hunter:
          The state defendants do not dispute that § 241 was enacted in
          an era when southern states discriminated against blacks by
          disenfranchising convicts for crimes that, it was thought, were
          committed primarily by blacks . . . . Mississippi’s complicity in
          this practice was recognized by its Supreme Court six years
          after the original adoption of § 241 . . . . Although § 241 was
          facially neutral and technically in compliance with the
          Fourteenth Amendment, the state was motivated by a desire to
          discriminate against blacks.
   Id. at 391 (citations omitted). Despite these similarities, the court upheld
   § 241 based on the conclusion that amendments in 1950 and 1968 “removed
   the discriminatory taint associated with the original version.” Id.
          Cotton rests on the conclusion that Mississippi “reenact[ed]” § 241
   each time it amended it. Id. at 390. Because the amendment process required
   approval by both houses of the legislature, the Secretary of State, and voters,




                                          41
Case: 19-60632        Document: 00516445896              Page: 42       Date Filed: 08/24/2022




                                          No. 19-60632


   the court determined “§ 241 as it presently exists is unconstitutional only if
   the amendments were adopted out of a desire to discriminate against blacks.”
   Id. at 392 (emphasis added). The pro se plaintiff in Cotton, however, failed to
   meet this burden of establishing discriminatory intent behind the
   amendments. See id.
           Plaintiffs argue that the crimes that were originally enacted in 1890,
   and that remain in § 241 today, were selected with discriminatory intent and
   therefore are unconstitutional. Mississippi moved for summary judgment
   and relied on Cotton to argue that any discriminatory taint was removed when
   § 241 was amended in 1950 and 1968. Bound by Cotton, the district court
   granted summary judgment to the State and a panel of this court affirmed.
   Harness v. Hosemann, 988 F.3d 818, 823 (5th Cir. 2021), reh’g granted and
   vacated, 2 F.4th 501 (2021).
                                               III.
           Cotton was wrongly decided. And the en banc majority compounds
   that mistake by reaffirming it today.
           In my view, the discriminatory intent behind the eight crimes that
   were first placed in § 241 in 1890 remains today. That is because since 1890,
   Mississippi voters have not touched them in any meaningful way so as to alter
   the intent. Contrary to Cotton, the 1968 amendment did not reenact § 241. 3


           3
               Cotton is wrong because it concluded the 1950 and 1968 amendments were
   reenactments, but its errors do not end there. Jarvious Cotton and Keith Brown, the two
   plaintiffs in Cotton, proceeded pro se before our court, without the benefit of any detailed
   factual record on the amendment processes that resulted in the current version of § 241.
   See Gabriel J. Chin, Rehabilitating Unconstitutional Statutes: An Analysis of Cotton v.
   Fordice, 157 F.3d 388 (5th Cir. 1998), 71 U. Cin. L. Rev. 421, 422-23 (2002) (observing
   that the court “neither appointed counsel nor sought the views of an amicus curiae who
   could have made an adversary presentation on this important issue”). For example, there
   is no evidence that the court in Cotton considered whether the 1950 and 1968 amendments
   were enacted by legislators “with awareness of [the law’s] initial unconstitutionality.” Id.




                                               42
Case: 19-60632        Document: 00516445896              Page: 43       Date Filed: 08/24/2022




                                          No. 19-60632


   So it is sufficient in this case to look at the intent in 1890, and in doing so
   Plaintiffs have met their burden to establish discriminatory intent. And when
   the burden shifts to the State under Hunter, there is no evidence that in 1890,
   § 241 would have been enacted, or the original eight crimes selected, absent
   the consideration of race. Section 241 is therefore unconstitutional because it
   violates the Equal Protection Clause.
           The majority, however, concludes § 241 was “reenacted” in 1968 and
   only the intent at that time matters. 4 Even if we engage with this faulty
   “reenactment” theory, a cursory look at Mississippi’s well-known history
   establishes a factual dispute on whether the legislature and electorate acted
   with discriminatory intent in 1968. This same history sufficiently creates a
   factual dispute on whether § 241 would have been enacted absent the
   consideration of race when the inquiry is expanded to 1968 and after.




   at 439 (“[T]here is no suggestion in the court’s opinion in Cotton that the unfortunate
   origins of section 241 were specifically identified at any point in 1950 and 1968.”).
            And the panel missed an opportunity to dispose of the case on a nonconstitutional
   basis. See id. at 432. The panel in Cotton was presented with two challenges to § 241: an as-
   applied challenge and a facial challenge. For the as-applied challenge, the plaintiff argued
   his conviction for armed robbery did not fall within the word “theft” as used in § 241. The
   panel, however, dismissed this argument. Robbery is not mentioned in § 241, but in a series
   of opinions not mentioned in Cotton—by the parties or the court—the Attorney General of
   Mississippi determined robbery is not a disenfranchising offense. See Op. Miss. Att’y Gen.,
   Aug. 29, 1990, 1990 WL 547896; Op. Miss. Att’y Gen., Mar. 3, 1982, 1982 WL 44073.
   These opinions suggest robbery does not necessarily fall within the meaning of theft under
   Mississippi law because the taking of property need not be successful to sustain a robbery
   conviction. See Harris v. State, 445 So. 2d 1369, 1370 (Miss. 1984) (stating the taking of
   property need not be completed to count as robbery).
           4
             Like the majority, I focus on the 1968 amendment. Ante, at 5 n.5. All that needs
   to be said about the 1950 amendment is that, despite being enacted 80 years after the
   Fifteenth Amendment’s ratification, virtually no Black people had the right to vote on that
   amendment.




                                                43
Case: 19-60632         Document: 00516445896                Page: 44       Date Filed: 08/24/2022




                                            No. 19-60632


   Therefore, even under the majority’s theory, there are fact disputes that
   require the reversal of summary judgment to the State.
                                                 A.
           Application of Hunter requires us to overrule Cotton’s conclusion that
   there is no evidence of discriminatory intent behind § 241. There is no
   dispute that § 241 was enacted, and the crimes therein were selected, with a
   discriminatory purpose. Without belaboring the racist origins of the 1890
   Convention, the only conclusion here is that § 241 “was motivated by a
   desire to discriminate against blacks on account of race.” Hunter, 471 U.S.
   at 233. That provision continues to have a discriminatory impact. 5 Racial


           5
              Contrary to Judge Ho’s concurrence, Plaintiffs do not need to establish
   discriminatory impact. The test from Hunter was adopted from Arlington Heights v.
   Metropolitan Housing Development Corp., 429 U.S. 252 (1977). That test focuses on
   discriminatory purpose because that is what the Equal Protection Clause prohibits.
   Discriminatory impact, however, is relevant as evidence of discriminatory purpose. As the
   Supreme Court stated in Washington v. Davis, 426 U.S. 229, 242 (1976): “Disproportionate
   impact is not irrelevant, but it is not the sole touchstone of an invidious racial discrimination
   forbidden by the Constitution.” The Court’s statement in Hunter about continuing
   discriminatory impact, then, meant that only if the law were “enacted today” would
   evidence of impact be relevant, as the plaintiffs would have lacked the abundant historical
   evidence of the initial animus motivating the law. 471 U.S. at 233. But § 241 was initially
   enacted with discriminatory intent, and because § 241 has not been reenacted since,
   evidence of discriminatory impact is unnecessary.
            In any event, § 241 continues to have a disparate impact on Black Mississippians.
   African Americans comprise some 36% of Mississippi’s population yet make up over half
   of those disenfranchised for embezzlement. Accordingly, Black Mississippians are more
   likely to be disenfranchised for embezzlement than are non-Black Mississippians despite
   comprising a minority of the state’s population. In Mississippi, 235,152 people, or almost
   11% of the state’s voting age population, have lost their right to vote. Mississippi has the
   third highest percentage of disenfranchised Black residents of any state in the nation:
   130,501 Black Mississippians, or 16% of voting-age African Americans. Almost a third of all
   African American men in Mississippi are disenfranchised. Chris Uggen et al., Estimates of
   People Denied Voting Rights Due to a Felony Conviction, The Sentencing Project
   (Oct.     30,    2020),    https://www.sentencingproject.org/wp-content/uploads/2020
   /10/Locked-Out-2020.pdf. Of the nearly 50,000 individuals convicted of disenfranchising




                                                  44
Case: 19-60632        Document: 00516445896                Page: 45        Date Filed: 08/24/2022




                                           No. 19-60632


   discrimination was a motivating factor behind the enactment of § 241 and the
   eight discriminatory-chosen crimes. Under Hunter, the burden has shifted to
   the State to demonstrate that the law would have been enacted without this
   factor.
             Despite Hunter’s clear application here, the majority relies on a caveat
   to uphold § 241 and reaffirm Cotton. In Hunter, the Court declined to decide
   “whether [the discriminatory provision] would be valid if enacted today
   without any impermissible motivation.” Id. (emphasis added). The majority
   takes the position that a later reenactment of a facially neutral yet originally
   discriminatory law can overcome the odious origins. Ante, at 11; see also
   Cotton, 157 F.3d at 391–92. But even if “reenactment” can have this effect,
   that is not what happened in Mississippi in 1968.
             The Session Laws through which § 241 was changed refer to
   “Amendment,” and not to repeal, supersession, or reenactment. See H.R.
   Con. Res. 5, 1968 Reg. Sess. Ch. 614 (Miss. Laws 1968) (titled “A
   concurrent resolution to amend Section 241” and stating “Be it resolved . . .
   That the following amendment to the Constitution of the State of Mississippi
   be submitted to the qualified electors[.]”). The legislature therefore saw
   itself amending § 241, rather than replacing or reenacting it. The legislature



   offenses in Mississippi state courts between 1994 and 2017, almost 60% are Black and 38%
   are white. Similarly, of the approximately 29,000 individuals who have completed their
   sentences for the convictions of disenfranchising offenses between 1994 and 2017, 58% are
   Black while only 36% are white. African American adults in Mississippi are thus 2.7 times
   more likely than white adults to be disenfranchised by § 241. Id.; cf. Hunter, 471 U.S. at 227
   (“Jefferson and Montgomery Counties blacks are by even the most modest estimates at
   least 1.7 times as likely as whites to suffer dis[en]franchisement under Section 182 for the
   commission of nonprison offenses.” (citation omitted)).
            Thus, even if Judge Ho is correct, there is a factual dispute about discriminatory
   impact. And because the district court did not address this issue below, Plaintiffs are at least
   entitled to present impact evidence before the district court.




                                                 45
Case: 19-60632        Document: 00516445896               Page: 46        Date Filed: 08/24/2022




                                           No. 19-60632


   accordingly framed the ballot as “For Amendment” or “Against
   Amendment,” meaning the vote presented to the electorate referred to
   amendment and not reenactment. Voters could only amend § 241, they could
   not reenact it.
           The electorate was given only an up or down vote on an amendment. If
   the amendment passed, the remainder of the existing list would persist just
   as it would if the amendment had failed. In other words, the amendment
   votes had no effect on the undisputedly racist list of disenfranchising crimes
   originally enacted in 1890. The votes “for amendment” allowed murder and
   rape to be added to § 241. The votes “against amendment” allowed § 241 to
   remain unchanged—i.e., for the provision to not include murder and rape.
   These votes, either for or against amendment, gave no say on the other
   crimes listed in § 241, importantly, the crimes that were enacted in 1890. The
   “for amendment” votes did not influence the inclusion or exclusion of
   bigamy or embezzlement. The “against amendment” votes did not have the
   effect of revoking theft or bribery from the list. Regardless of the outcome of
   the vote, the eight crimes that were enacted in 1890 would remain. Because
   the public vote had no effect on those discriminatory-chosen crimes, the vote
   also had no effect on allegedly altering the intent behind those crimes. See
   Perez, 138 S. Ct. at 2325 (noting that discriminatory taint of law is not
   eliminated unless an amendment “alter[s] the intent with which the article . . .
   had been adopted.” (emphasis added)); Veasey v. Abbott, 888 F.3d 792, 822
   (5th Cir. 2018) (Graves, J., concurring in part and dissenting in part)
   (“Nothing cuts the thread of [discriminatory] intent here.”). 6


           6
              I recognize that I have, in a previous opinion, endorsed Cotton as a case where the
   discriminatory intent of § 241 was eliminated by reenactment. See Veasey, 888 F.3d at
   822 (Graves, J., concurring in part and dissenting in part). But it is now clear that Cotton is
   built on a faulty premise that the amendments wholly “reenacted” § 241. Instead, this case
   is like Veasey where there was “no reenactment” at all. Id. And the inability of the 1968




                                                 46
Case: 19-60632        Document: 00516445896               Page: 47        Date Filed: 08/24/2022




                                           No. 19-60632


           This is particularly important in this case because only the people,
   through a direct exercise of popular sovereignty, can amend a constitution,
   and it follows that only the people through the amendment process can
   cleanse a racist constitutional provision of its discriminatory purpose. See
   Miss. Const. art. XV, § 273(2); cf. U.S. Const. art. 5. Mississippians
   have not had a say on the eight crimes originally enacted in 1890 since 1890.
   Those crimes were not on the table in 1968. So there is no basis to conclude
   Mississippians ratified or reenacted § 241 or the eight crimes from 1890. And
   the Supreme Court has explained that while “[p]ast discrimination cannot,
   in the manner of original sin, condemn governmental action that is not itself
   unlawful,” Hunter’s burden-shifting framework applies in cases where a law
   has been “pruned” but “never repealed,” as long as the discriminatory law’s
   “amendments did not alter the intent with which the [law], including the
   parts that remained, had been adopted.” Perez, 138 S. Ct. at 2324-25. Because
   § 241 was merely “pruned” in 1968, not “repealed” or “reenacted,” the
   burden has shifted to the State.
           Consider an analogy: a city council votes to build a wall. Years later, it
   offers the city’s voters a choice on whether to make the wall a foot shorter.
   The voters in this scenario can vote only on whether to change the wall; they
   are given no opportunity to get rid of it. Regardless of the vote’s result, it
   expresses no information on voters’ views of the wall itself, only on the
   (modest) change to the wall’s height. So too here. The 1968 vote reflects the
   voters’ views only on the addition or subtraction of three crimes in the
   original § 241 list. Those votes did not touch, in any way, the eight original
   crimes from 1890 that remain in § 241 to this day. Cf. Veasey, 888 F.3d at 822
   (Graves, J., concurring in part and dissenting in part) (“The new legislation


   votes to affect the original eight crimes shows that as a practical matter, nothing has cut the
   thread of discriminatory intent that originated in 1890. Id.




                                                 47
Case: 19-60632     Document: 00516445896            Page: 48   Date Filed: 08/24/2022




                                     No. 19-60632


   just added new provisions to the discriminatory framework of the former
   legislation—modifications which . . . continue to burden the franchise of poor
   and minority voters. The old legislation ‘remain[s] on the books’ and is still
   the law.” (emphasis added)).
          Although it is unclear whether reenactment can cure a discriminatory
   law, see Hunter, 471 U.S. at 233, there is no basis to conclude § 241 has been
   reenacted since 1890. So we need only look to the intent behind the original
   enactment in 1890. See Veasey, 888 F.3d at 822 (Graves, J., concurring in part
   and dissenting in part) (stating there is no need to consider “the state of mind
   of the reenacting body” when “[t]here was no reenactment”). Hunter clearly
   holds that “[o]nce racial discrimination is shown to have been a ‘substantial’
   or ‘motivating’ factor behind enactment of the law, the burden shifts to the
   law’s defenders to demonstrate that the law would have been enacted
   without this factor.” 471 U.S. at 228. And because racial discrimination was
   undisputedly a motivating factor behind the enactment of § 241, Plaintiffs
   have met their burden under Hunter.
                                         B.
          But according to the majority, the explicitly racist intent behind the
   1890 constitution is irrelevant. Instead, because the majority erroneously
   concludes the provision was reenacted in 1968, what matters is whether there
   was discriminatory intent behind the 1968 amendment. See Abbott, 138 S. Ct.
   at 2324 (“Whenever a challenger claims that a state law was enacted with
   discriminatory intent, the burden of proof lies with the challenger.” (citation
   omitted)). The majority thus makes this case about Mississippi in the 1960s.
   In doing so, the majority ironically fails to acknowledge the relevant and well-
   known historical evidence of Mississippi in the 1960s that creates a factual
   dispute about whether the 1968 amendment was motivated by discriminatory
   intent. And while the majority contends “the overall social and political




                                         48
Case: 19-60632     Document: 00516445896           Page: 49   Date Filed: 08/24/2022




                                    No. 19-60632


   climate in Mississippi in the 1950s and 1960s fails to carry plaintiffs’
   burden,” ante, at 19, I must disagree.
          Even a cursory review of Mississippi history leading up to 1968
   demonstrates that life for Black Mississippians in this era was little better
   than it had been for their grandparents in 1890. As John Dittmer describes:
          For generations, in the treatment of its African-American
          citizens, Mississippi had been, as Roy Wilkins bluntly put it,
          “the worst state.” In no other southern state was the use of
          terror against the black population so systematic and pervasive.
          Both the Citizens’ Council and the Ku Klux Klan made a
          mockery of the law, employing economic sanctions,
          intimidation, and violence to maintain white supremacy.
          Elected officials and business leaders had either cooperated
          with these extremists or stood by hoping that somehow calm
          would return, with the racial status quo maintained.
          Mississippi had no racially enlightened white political
          leadership, no locally influential voices of moderation in the
          media, no white ministerial associations pleading for racial
          justice.
   John Dittmer, Local People: The Struggle for Civil
   Rights in Mississippi 423 (1994). So entrenched was racial apartheid
   in Mississippi that white South African politicians made several research
   trips to the state in the mid-20th Century to learn how best to keep their own
   Black population disempowered and impoverished in perpetuity, and Nazi
   intellectuals found in Mississippi a model for their Aryan ethno-state, with
   Adolph Hitler proclaiming that the Volga region would be “our Mississippi.”
   See Prudence L. Carter, Stubborn Roots: Race, Culture,
   and Inequality in U.S. and South African Schools 19
   (2012); Joanna L. Grisinger, “South Africa is the Mississippi of the world”:
   Anti-Apartheid Activism through Domestic Civil Rights Law, 38 Law & Hist.
   Rev. 843 (2019); Ira Katznelson, “What America Taught the Nazis,” The




                                            49
Case: 19-60632     Document: 00516445896            Page: 50    Date Filed: 08/24/2022




                                     No. 19-60632


   Atlantic (Nov. 2017) http://tinyurl.com/mryap3kd; Alex Ross, “How
   American Racism Influenced Hitler,” The New Yorker (April 30,
   2018), http://tinyurl.com/3csryjnc.
          The history of the struggle for civil rights in Mississippi in the 1960s
   reveals three themes. First, most white Mississippians in the 1960s strongly
   and overtly opposed the civil rights movement that sought to place Black
   Mississippians as equals in the state. An examination of Mississippi society
   in the 1960s—specifically its endemic white supremacy and reactionary
   backlash to the Civil Rights Movement—makes it implausible to think the
   electorate acted without discriminatory intent in voting on the § 241
   amendment in 1968. Second, the actions of the legislature reveal consistent
   racist motives behind its legislative proposals. Particularly, the legislature and
   state leaders often acted to keep Black Mississippians as second-class
   citizens, undermine desegregation demands, and dilute the Black vote.
   Third, the federal government’s role in the civil rights struggle in Mississippi
   was oftentimes characterized by inaction at best, and collusion with white
   supremacists at worst. This relationship between Mississippi and the federal
   government throughout this time and in response to the Civil Rights Act,
   Voting Rights Act, and Brown v. Board of Education, show just how little
   Mississippi was willing to comply with federal mandates, debunking the
   majority’s contention that Mississippi responded to a report from the Civil
   Rights Commission in amending § 241.




                                          50
Case: 19-60632         Document: 00516445896           Page: 51      Date Filed: 08/24/2022




                                        No. 19-60632


                  1.      Mississippians’ Hostility to Civil Rights
           “A desert state sweltering in the heat of injustice and oppression.” 7
           As Historian Neil McMillen has noted, Mississippi in the early 1950s
   saw an “atmosphere of unremitting hostility to social change in any form,
   where law was the servant of white supremacy,” and, with the law on their
   side, “white supremacists had little need for lawlessness.” McMillen,
   remarks at Freedom Summer Reviewed conference, Jackson and Tougaloo, MS,
   Oct. 30-Nov. 1, 1979 (quoted in Dittmer, supra, at 46). But that all
   changed with the prospect of court-ordered desegregation, grassroots civil
   rights activism, and federal legislation. Around this time Mississippi
   “plung[ed] into a period of violent interracial conflict unmatched since the
   bloody years of the 1870s.” Dittmer, supra, at 34. As Reverend George W.
   Lee said at a small rally for voter registration in 1955, “Pray not for your mom
   and pop. They’ve gone to heaven. Pray you can make it through this hell.” 8
   Id. at 53.
           Opposition to the civil rights movements was a society-wide
   campaign. Whites took a keen interest in curricula at white schools, banning
   books deemed too friendly to civil rights. Id. at 60–61. In 1956, the Mississippi
   House passed a bill requiring the State library commission to buy books
   advancing white supremacy. One purchased book, promoted in schools
   throughout the state, was Judge Tom Brady’s Black Monday, a diatribe
   against Brown, that featured the following passage: “You can dress a
   chimpanzee, housebreak him, and teach him to use a knife and fork, but it will


           7
           Rev. Dr. Martin Luther King, Jr., “I Have a Dream,” Lincoln Memorial Address
   on August 28, 1963.
           8
             Weeks later Rev. Lee would die of gunshot wounds to the face from white
   segregationist vigilantes in a drive-by shooting. The local newspaper reported only that
   Rev. Lee died in a “bizarre” car accident. Dittmer, supra, at 53.




                                             51
Case: 19-60632     Document: 00516445896            Page: 52   Date Filed: 08/24/2022




                                     No. 19-60632


   take countless generations of evolutionary development, if ever, before you
   can convince him that a caterpillar or cockroach is not a delicacy. Likewise
   the social, economic, and religious preferences of the Negro remain close to
   the caterpillar and the cockroach.” Id. at 60–61. Brady was appointed to the
   Mississippi Supreme Court in 1963, a position he would hold until his death
   in 1973.
          Banks rescinded credit and declined mortgages for any Black person
   too interested in desegregation, the IRS took a sudden interest in civil rights
   leaders, local mail carriers publicized the names of NAACP mail recipients,
   and death threats were made against civil rights workers and sympathizers.
   Id. at 48–50. Through much of the 1960s, it was not uncommon for white
   county registrars to call the police whenever Black people tried to register to
   vote, even though they almost always failed the state’s subjective and
   impossible literacy tests. Id. at 132. Police chiefs would physically block Black
   people from registering to vote. State law required local newspapers to
   publish the names of Black people who tried to register to vote. Id. at 137.
   White employers fired any individual with connections to the Black suffrage
   movement, however tenuous, while local mayors and sheriffs shuttered
   Black-owned businesses or revoked Black churches’ tax-exempt statuses on
   trumped-up violations. Municipalities voted to shut off utilities or rescind
   entitlement to federal benefits like food surplus programs to whole swaths of
   Black communities deemed too friendly to civil rights causes. When Delta
   towns tried to starve Black communities by withholding access to a federal
   food surplus program, volunteers from around the country sent tons of food
   to the Delta, much of which was seized by police as contraband or set ablaze
   by white supremacists. Id. at 144-47. Black leaders who complained of these
   reprisals were arrested for “public utterances designed to incite breach of the
   peace.” Id. Four years after Brown, Clennon King, a Black man, applied for
   admission to Ole Miss. The State responded by having King involuntarily




                                          52
Case: 19-60632    Document: 00516445896           Page: 53   Date Filed: 08/24/2022




                                   No. 19-60632


   committed to an asylum, because according to the State, only an insane
   person would presume so much. Taylor Branch, Parting the
   Waters: America in the King Years, 1954-63 253 (1988).
          When the government’s tactics to stunt Black voter registration
   failed, “night riders went into action,” engaging in a terror campaign
   throughout the state in which dozens of Black people, including children,
   were murdered by white vigilantes. Dittmer, supra, at 137. Such violence
   almost never resulted in any punishment for the perpetrators. In 1955,
   Emmett Till was lynched for speaking too warmly to a white woman. The
   defendants’ attorney closed the trial expressing confidence that “every last
   Anglo-Saxon one of you has the courage to” acquit the two defendants. After
   an hour’s deliberation, the jury did just that. The next year, both men would
   gleefully admit that they had indeed tortured and murdered the 14-year-old
   Till. Id. at 57. In 2008, a memorial sign was placed at the spot where Till’s
   body was pulled from the Tallahatchie River. In 2019, local officials had to
   install a new bulletproof sign memorializing the lynching, as previous
   memorials were either stolen or shot up. Kayla Epstein, “This Emmett Till
   memorial was vandalized again. And Again. And Again. Now, it’s bulletproof,”
   The Wash. Post (Oct. 20, 2019), http://tinyurl.com/2ncbw473.
          Examples of similar violence abound during the period leading up to
   1968. In 1961, Mississippi state legislator E.H. Hurst murdered Herbert Lee,
   a Black farmer, father of nine children, and member of the Amite County
   NAACP branch. What did Lee do to provoke the murder? He assisted in a
   voter registration drive that yielded only half a dozen new registrants. The
   Justice Department declined to offer protection to a witness to the murder,
   reasoning that it did not matter “what he testified [because] Hurst would be
   found innocent.” Dittmer, supra, at 109. The witness was himself
   murdered two years later for the crime of speaking with Justice Department
   investigators. Id. at 215. So common were these acquittals that one white man



                                        53
Case: 19-60632      Document: 00516445896          Page: 54    Date Filed: 08/24/2022




                                    No. 19-60632


   told a local newspaper in 1956: “There’s open season on the Negroes now.
   They’ve got no protection, and any peckerwood who wants can go out and
   shoot himself one, and we’ll free him.” David Halberstam, “Tallahatchie
   County Acquits a Peckerwood,” The Reporter, Apr. 19, 1956, at 25-30
   (quote on 28).
          This period is also characterized by blatant defiance of federal civil
   rights decrees. This defiance was often met with timid indifference by the
   Eisenhower, Kennedy, and Johnson Administrations. In 1961, the federal
   government banned segregation in bus terminals. A group of six activists
   from the Congress of Racial Equality, seeking to test this ruling, visited a bus
   station in McComb. They were severely beaten by a white mob. Although the
   police station was less than a block from the bus station, police declined to
   intervene. Dittmer, supra, at 114. Segregationist county clerks in
   Mississippi routinely defied injunctions from this court and from the
   Supreme Court throughout the 1960s. E.g., Jack Bass, Unlikely
   Heroes 218-20 (1981). In July 1963, this court upheld a judgment against
   the Forrest County clerk and issued a civil contempt order for the clerk’s
   continued refusal to allow Blacks to register to vote in Hattiesburg.
   Dittmer, supra, at 184. Even after the Supreme Court upheld that order in
   1964, the clerk continued to refuse to register Black voters. Id.
          Mississippi officials from top to bottom took pride in blatantly
   violating federal civil rights decrees. When this court ordered Ole Miss to
   immediately enroll James Meredith, Meredith v. Fair, 305 F.2d 343 (5th Cir.
   1962), Mississippi Governor Ross Barnett claimed, on television, that “no
   school will be integrated in Mississippi while I am your governor,” and
   demanded that all officials be prepared to suffer imprisonment for the cause
   of segregation: “We will not drink from the cup of this genocide.”
   Dittmer, supra, at 139. Barnett’s Lieutenant Governor, Paul Johnson, Jr.,
   would later personally block Meredith from entering the Ole Miss campus,



                                         54
Case: 19-60632      Document: 00516445896            Page: 55   Date Filed: 08/24/2022




                                      No. 19-60632


   setting off a race riot in which two people were killed and 160 U.S. Marshals
   injured. Barnett’s and Johnson’s actions were met with near-unanimous
   praise from Mississippi’s white establishment: “the leaders of nearly every
   community, bankers, lawyers, businessmen and workers went on an orgy of
   rebellion against constituted authority and the federal government.” Id.
   Johnson would be elected governor the next year, and a reservoir and some
   government buildings are named after Barnett to this day in Mississippi.
   After Meredith began attending Ole Miss, enrollment at the university
   plummeted. The “few students who befriended Meredith were targets of
   crude reprisals”: one friend had a fire set in his room and several other friends
   returned to find their rooms “smeared with excrement.” Id. at 142.
          So staunch was Mississippi’s adherence to white supremacy that the
   Kennedy Administration was “convinced that strong federal support for civil
   rights activists would bring on another civil war in Mississippi, with dire
   consequences for the South and the nation.” Id. at 94. Citing “federalism,”
   the nascent Kennedy Administration declined to intervene against rampant
   civil rights violations in Mississippi. Id. at 94.
          When the federal government did intervene, it often did so only
   tepidly and as a last resort. In Leflore County, after years of police repeatedly
   and routinely beating and arresting Black people who merely walked to the
   county courthouse to register to vote, the Justice Department filed a daring
   civil rights lawsuit against the City of Greenwood in 1963. The suit was
   quickly withdrawn amid pressure from Mississippi’s (white) congressional
   delegation. Id. at 154–55. Greenwood and Leflore County officials boasted
   that they had defeated the Washington bureaucrats. Rather than white
   Mississippians fearing federal reprisal, it was the other way around. The
   Kennedy Administration withdrew the suit because it “feared a race war in
   Greenwood” in the event it obtained an injunction to release those who were
   arrested. Id. at 156. Journalists at the time observed that white supremacists



                                            55
Case: 19-60632     Document: 00516445896            Page: 56   Date Filed: 08/24/2022




                                     No. 19-60632


   in Greenwood “route[d] the federal government in a showdown on the most
   basic right of American citizenship.” Id. at 157.
          With federal civil rights legislation on the horizon, Mississippi yet
   again redoubled its suppression tactics in the mid-1960s. In summer of 1963,
   a group of NAACP activists left Greenwood by bus. At the Winona bus stop,
   local police arrested and tortured each activist who left the bus, for the crime
   of having protested in Greenwood for civil rights. Id. at 171; Branch, supra,
   at 819. When the SNCC sent a delegation to Winona to arrange bail for the
   jailed protestors, they too were arrested and beaten. Dittmer, supra, at 172.
   In response, the Justice Department brought a rare prosecution against
   several law enforcement officials involved in the arrests. A federal jury of
   local white men acquitted the defendants on all counts. Id. at 173.
          That same summer, Medgar Evers was assassinated days after he
   helped organize the Jackson Woolworth sit-in, at which dozens of angry white
   supremacists assaulted a handful of activists sitting at a “whites only”
   counter of the Woolworth department store. Despite national attention of the
   sit-in and murder, and thousands of angry Black Americans threatening mass
   protest and boycott, the Kennedy Administration could cajole out of
   Jackson’s mayor only the promise to hire a handful of Black employees for
   inconsequential city government positions. Id. at 167–69.
          As bad as life was for Mississippi Blacks in the early 1960s, it generally
   worsened after the enactment of federal civil rights legislation in 1964 and
   1965. The Klan was reborn. In February 1964, two hundred Klansmen
   gathered in Brookhaven to establish the White Knights as a statewide
   organization. They drafted a 40-page constitution laying out a four-phase
   plan of attack, with the final phase simply labeled “extermination.” Id. at 217.
   On one May evening in 1964, crosses burned in 64 Mississippi counties.
   “Cross burnings announced the Klan presence in an area . . . followed by




                                          56
Case: 19-60632      Document: 00516445896           Page: 57   Date Filed: 08/24/2022




                                     No. 19-60632


   bullets and bombs.” Id. at 215. Klansmen abducted voter registration
   organizers across the state; if those organizers were lucky, they would only
   be stripped and whipped, invoking the same torture endured by their
   enslaved ancestors. For the dozens who were not so lucky, they would be
   found mutilated and murdered. Arrests for these crimes, much less
   prosecutions, were exceedingly rare, as law enforcement worked hand-in-
   hand with Klan vigilantes. Id. at 217. “Klan infiltration into law enforcement
   agencies was widespread, with police officers and members of the Mississippi
   State Highway Patrol on the Klan’s secret membership rolls.” Id. at 218.
   That summer saw 35 shootings, and 65 bombings—35 occurred at
   churches—by Klansmen. This explosion of violence coincided with
   Mississippi law enforcement arresting well over a thousand civil rights
   organizers. Id. at 251.
          Klan violence was rampant and often proceeded under express
   sanction by local law enforcement. On June 21, 1964, civil rights organizers
   Andrew Goodman, James Chaney, and Michael Schwerner were arrested by
   a Neshoba County Sheriff’s deputy, who turned the three over to Klansmen
   for execution. Id. at 247. FBI agents in the area waited almost 24 hours before
   searching for the three students, who by then were already dead. Several
   months earlier, Mississippi’s State Sovereignty Commission had given the
   Neshoba County Sheriff’s Department a description of Schwerner, his car,
   and his license plate number, even though Schwerner was not wanted for any
   crime. Id. at 251. The Schwerner family’s wish that their son be buried next
   to James Chaney (a Black man) in Mississippi was denied; even the state’s
   cemeteries were segregated. Id.
          Once the Civil Rights Act of 1964 took effect, racist oppression only
   continued to worsen. Mississippi’s powerful “Citizens’ Council”—a kind of
   reactionary civic association of white-supremacist community leaders—
   called for mass defiance, urging whites to boycott any business that served



                                         57
Case: 19-60632        Document: 00516445896           Page: 58   Date Filed: 08/24/2022




                                       No. 19-60632


   Black people. Mississippi’s Governor similarly urged noncompliance, while
   Mississippi’s all-white Democratic delegation denounced the Civil Rights
   Act, supported withdrawing the United States from the U.N., demanded a
   “purge” of the Supreme Court, and called for “separation of the races in all
   phases of our society.” Id. at 273. Businesses that followed the new federal
   law endured reprisals from white supremacists. The Black people who
   patronized those businesses were beaten or pelted with trash, harassed by
   police for trumped-up infractions, or abducted and tortured by vigilante
   groups. Id. at 276-78. Black voting participation actually declined in 1964
   largely due to an eruption of violence and harassment against Blacks. Id.
   at 323.
             Despite the enactment of federal civil rights legislation, the Lyndon B.
   Johnson Administration remained unsupportive of Mississippi’s civil rights
   workers. At the Democratic National Convention in Atlantic City in 1964,
   President Johnson called a sham press conference in the middle of Fannie
   Lou Hamer’s televised testimony so as to distract from her harrowing,
   firsthand accounts of Mississippi’s apartheid. Id. at 288. When Black civil
   rights activists tried to be seated as electors instead of Mississippi’s white,
   unpledged electors—who would later go on to support the Republican
   nominee—the FBI spied on the activists. Id. at 292; Intelligence Activities and
   the Rights of Americans, Book II: Final Report of the Select Committee to Study
   Governmental Operations, U.S. Senate, 117 (1976). After the 1964 election,
   civil rights organizers mounted a challenge to Mississippi’s all-white
   Congressional delegation, noting that these representatives won sham
   elections in which Black voters were systematically excluded.
             The reign of terror against Black Mississippians continued. On
   August 27, 1964, Klansmen in McComb bombed the home of a Black woman
   who had recently tried to register to vote. The town of 12,000 had seen over
   a dozen such bombings in the previous two months alone. Id. at 303–04. Yet



                                            58
Case: 19-60632      Document: 00516445896          Page: 59   Date Filed: 08/24/2022




                                    No. 19-60632


   when an FBI agent arrived at the scene of the explosion with McComb’s chief
   of police, the agent accused the homeowner of planting the bomb herself—
   just outside the room where her toddler children were sleeping—and
   pressured her to take a lie detector test. When she refused, her husband was
   arrested for running an unlicensed mechanic operation in his garage. The
   next day, he was tried without a lawyer and coerced into pleading guilty. He
   was fined $600 and sentenced to nine months in jail. Despite the slew of
   bombings in the area, the FBI reduced its force in the town by more than half,
   and the police chief would later proudly tell the Civil Rights Commission that
   he had worked arm in arm with FBI agents in making arrests such as these.
   Id. at 306–07.
          After the FBI withdrew from McComb, the Klan continued bombing
   Black-owned businesses and assaulting civil rights workers with impunity.
   Though local law enforcement almost certainly knew who the main Klan
   bombers were, it took a threat to send in over a thousand federal troops to
   McComb for police to finally make a handful of arrests. Id. at 310. But when
   the Klansmen-arsonists pled guilty to crimes whose maximum penalty was
   death, the state judge overseeing the proceedings gave the defendants
   suspended sentences and ordered their immediate release. When asked to
   justify this leniency, the judge declared that the defendants had been “unduly
   provoked” by Black civil rights workers who “are people of low morality and
   unhygienic,” while the bombers hailed from “good families” and “deserve
   a second chance.” Id. That same afternoon, another McComb judge ordered
   13 civil rights workers jailed without bond for serving food in the local
   freedom house without a license. When the local newspaper decried these
   injustices, the newspaper’s office was shot up and bombed, and a burning
   cross placed in front of the editor’s home. Id. at 312. That November, several
   McComb businesses served Black customers—under the protection of
   dozens of federal agents and surrounded by news cameras. But when the FBI




                                        59
Case: 19-60632     Document: 00516445896            Page: 60    Date Filed: 08/24/2022




                                     No. 19-60632


   and reporters left, most of the businesses resumed segregation. In 1965, only
   one McComb business catered to both Blacks and whites. Id.
          In 1966 (12 years after Brown), a federal judge ordered Grenada to
   desegregate its schools. On Monday, September 12, 1966, about 150 Black
   students arrived at school and “entered unchallenged.” Id. at 404. But upon
   leaving at the end of the day, the children were attacked by a mob of white
   men “with ax handles, pipes, and chains.” Id. at 405. A reporter arrived to
   find “a black boy lying on the sidewalk, his ankle injured and his hands
   covering his bloody head. Further down the sidewalk, ‘some husky young
   men were whipping a little Negro girl with pigtails. She was running. The
   men chased after her, whooping and leaping up and down like animals.’” Id.
   A 12-year-old boy named Richard Sigh was tripped by a white woman and,
   on the ground, was beaten by a crowd with clubs. The mob broke Sigh’s leg
   and, later that day, his father was fired from his job. Id. All this happened
   while the local sheriff and several FBI agents looked on. In June 1967, a
   handful of the attackers were tried in federal court. An all-white jury
   acquitted each man.
          This recount only skims the surface of life in Mississippi during the
   relevant time period. The racial climate in Mississippi leading up to 1968, the
   year that the legislature and electorate allegedly acted race neutral as to § 241,
   was characterized by a society-wide crusade to keep Black people as second-
   class citizens. Any step forward to improve civil rights was followed swiftly
   by massive public resistance. While in my view Mississippi voters have not
   had a say on the eight original disenfranchising crimes in § 241, a brief
   consideration of Mississippi history calls into question whether the electorate
   acted with discriminatory intent in 1968. See Stewart v. Waller, 404 F. Supp.
   206, 214 (N.D. Miss. 1975) (considering “the realities of Mississippi political
   life in 1962” and “the historical context in which” legislative action occurred
   to determine intent). Mississippi and its citizens were as firmly committed to



                                          60
Case: 19-60632      Document: 00516445896           Page: 61    Date Filed: 08/24/2022




                                     No. 19-60632


   Mississippi’s historical apartheid as ever. It is hard to imagine an electorate
   so relentlessly active in its resistance to racial equality was somehow
   suddenly race neutral in their handling of a racially motivated provision in its
   constitution.
          To the extent 1968 is the relevant time period for analyzing
   discriminatory intent, there is at least a fact dispute that requires the reversal
   of summary judgment for the State.
          2.       The Mississippi Legislature and State Leaders
          In Mississippi, only the people, the voters, can amend the state
   constitution. See Miss. Const. art. XV, § 273(2) (requiring constitutional
   amendments to be “submitted in such manner and form that the people may
   vote for or against each amendment separately”). But Cotton, the majority,
   and the State rely on the “deliberative process” and actions of the
   Mississippi legislature to conclude there is no evidence of discriminatory
   intent behind the 1968 amendment to § 241. See Cotton, 157 F.3d at 391; ante,
   at 11, 17. This reliance is misplaced because the Mississippi legislature cannot
   amend or alter the voters’ intent behind the eight crimes that they originally
   enacted with discriminatory intent. Regardless, if the legislature’s and state
   leaders’ actions matter, they are also telling. Cf. Perez, 138 S. Ct. at 2325
   (stating historical background is an evidentiary source relevant to intent).
          Responding to Brown, Mississippi’s U.S. Senator James Eastland
   promised that the state “will not abide by nor obey this legislative decision of
   a political court. . . . We will take whatever steps are necessary to retain
   segregation in education. . . . We are about to embark on a great crusade to
   restore Americanism.” Dittmer, supra, at 37. The state’s attorney general
   asked every white Mississippi lawyer to sign up as a “Special Assistant
   Attorney General” to defend local school districts against potential lawsuits
   from Black students. Id. at 38. This would not be necessary because white




                                           61
Case: 19-60632      Document: 00516445896            Page: 62   Date Filed: 08/24/2022




                                      No. 19-60632


   Mississippians’ ensuing opposition to desegregation was so fierce, and
   federal pressure so lackluster, that the national NAACP “dropp[ed]
   Mississippi like a hot potato” from its civil rights work in 1955. Id. at 52.
   Another eight years would pass before the NAACP filed its first
   desegregation suit against Mississippi public schools, and then only after
   persistent finagling by Medgar Evers, who knew that the courts’ assistance
   was needed to overcome a political process deliberately stacked against racial
   progress. Id. at 52.
          In the mid-1950s, Mississippi’s legislature began a decades-long
   campaign to kill the civil rights movement by any means necessary. “Books
   were banned, speakers censored, network television programs cut off in
   midsentence.” Dittmer, supra, at 58. To ensure civil rights organizations
   gained no foothold in the state, the legislature created the State Sovereignty
   Commission, which maintained a secret police force dedicated wholly to
   stemming the tide of racial progress. The Commission infiltrated civil rights
   groups with spies, publicized the names of civil rights organizers, and
   demanded advance copies of articles from local newspapers relating to race.
   Articles deemed too progressive were killed, often to be replaced by
   Commission-produced propaganda. Id.
          In 1956, the legislature passed a resolution of interposition, declaring
   Brown to be “invalid, unconstitutional, and of not lawful effect.” The
   resolution passed 136 to 0. Id. at 59. Mississippi also passed a law in 1954
   requiring registration applicants to provide a “reasonable interpretation of a
   section of the state constitution selected by the county registrar, who would
   judge the “reasonableness” of the answer. Id. at 53. This closed a loophole
   in the 1890 Constitution requiring that applicants only be able to read a
   portion of the constitution. The referendum passed by nearly five to one.
   With new laws such as these, Black registration actually decreased
   precipitously in the late 1950s.



                                          62
Case: 19-60632        Document: 00516445896           Page: 63   Date Filed: 08/24/2022




                                       No. 19-60632


             In Jefferson Davis County, officials conducted a “reregistration
   campaign,” subjecting previously registered Black voters to the new, more
   restrictive laws, reducing the number of registered Black voters from 1,221 to
   70. Id. at 71. “In Sunflower County, where only 114 of 18,949 eligible blacks
   were [registered to vote], the registrar simply turned away black applicants.
   The sheriff’s office in Tallahatchie County, two-thirds black and with no
   Negro voters, refused to accept the poll tax payment from blacks. A black
   principal in Tallahatchie County who attempted to register lost his job, and a
   Forrest County minister with two degrees from Columbia University failed
   the [literacy] test twice. When pressed for an explanation, the registrar stated
   that the minister’s membership in the NAACP made him unfit to vote.” Id.
   at 53.
             Mississippi officials also openly defied the Voting Rights Act of 1965,
   with minimal response from the federal government. In 1966, faced with the
   prospect of Black Mississippians newly empowered by federal statute with
   the right to vote, two state senators introduced legislation that would forcibly
   relocate Blacks out of Mississippi. Id. at 387. Most Mississippi counties in
   1968 saw less than 25% registration rates among eligible Black voters, who
   feared reprisal from white vigilantes and state officials alike. Steven F.
   Lawson, In Pursuit of Power: Southern Blacks and
   Electoral Politics, 1965-1982, 14-15 (1985). It was not until 1967 that
   a Black person was elected to the state legislature for the first time since
   Reconstruction, in a district with a population 72% Black. Dittmer, supra,
   at 416.
             Mississippi also waited until the late 1960s to abandon these overt
   discrimination tactics for “more subtle strategies to dilute and cancel the




                                           63
Case: 19-60632        Document: 00516445896                 Page: 64      Date Filed: 08/24/2022




                                             No. 19-60632


   black vote.” 9 Frank R. Parker, Black Votes Count: Political
   Empowerment in Mississippi after 1965, 34-37 (1990). The
   legislature would enact several other measures to stifle Black Mississippians
   and continue to skew the political process against Black electoral power.
           As is well-known, the Mississippi legislature in 1966 (a majority of
   whom served in 1968), enacted several laws to limit the voting power of Black
   Mississippians. It redrew Mississippi’s five congressional districts, dividing
   voters in the Black majority Delta among three different districts. It also
   created multi-member at-large districts for state and county officers, giving
   the edge to white majorities. See, e.g., 1968 Miss. Laws H.B. 260; H.B.
   102; H.B. 1114; Connor v. Johnson, 279 F. Supp. 619 (S.D. Miss. 1966),
   aff’d, 386 U.S. 483 (1967); see also Allen v. State Bd. of Elections, 393 U.S. 544,
   550 (1969); Stewart v. Waller, 404 F. Supp. 206, 214 (N.D. Miss. 1975) (“In
   view of that circumstance and with an awareness of the history of race
   relations in Mississippi, this court, in determining the purpose for
   which Sec. 21-3-7 was enacted, is not free to overlook the context giving rise
   to its enactment.”). In at least 11 counties, school superintendents were
   changed to an appointment system rather than determined by elections. See
   Miss. Code Ann. § 6271 (1966); Allen, 393 U.S. at 550–51. The 1968
   legislature also continued funding the notorious Sovereignty Commission



           9
             Although Mississippi slowly abandoned outright suppression for subterfuge,
   sober observers saw through the ruse:
           . . . it would be naive to believe that the naturally foreseeable consequences
           of a statute commanding at-large elections for all aldermanic offices, and
           then only by a majority vote, would be anything other than to make more
           difficult the election of blacks to those offices. The legislative history, the
           inevitable and foreseeable effect of the statute’s provisions, and the
           historical context in which the Act was passed permit no other conclusion.
   Stewart v. Waller, 404 F. Supp. at 214.




                                                 64
Case: 19-60632        Document: 00516445896              Page: 65       Date Filed: 08/24/2022




                                          No. 19-60632


   suggesting it still had an interest in investigating individuals and
   organizations that challenged the racial status quo. See 1968 Miss. Laws
   H.B. 1195.
           If 1968 is the relevant inquiry, and the Mississippi legislature’s, not
   the people’s, intent is relevant to determining discriminatory intent, then
   there is a factual dispute that requires reversal of the grant of summary
   judgment to the State.
                   3.       Mississippi’s Response to Federal Oversight
           The majority relies on Mississippi allegedly responding to the Civil
   Rights Commission’s report on its voting practices to support its threadbare
   conclusion that the Mississippi legislature acted race neutrally in proposing
   the 1968 amendment. See ante, at 20. This reliance is misplaced because a
   review of the Mississippi legislature’s actions during the relevant time period
   reveals a different picture of how Mississippi responds to “outside
   agitators.”
           True to its familiar history, Mississippi does not yield to outside
   pressure. At the turn of the 20th Century, Mississippi quickly retreated from
   Reconstruction ideals. Instead, it embraced the establishment of Jim Crow
   and Black disenfranchisement. At this same time, Mississippi established its
   dual school system, segregating schools by race. The history of this system is
   all too familiar and ultimately led to immense disparities in the education
   system. Mississippi did all it could to embody living proof that “separate” is
   not equal. Although Brown v. Board of Education appeared to put an end to
   school segregation in 1954, Mississippians resisted efforts to desegregate and
   appealed to the legislature to find ways around it. 10 See Charles C.


           10
            And “[a]t a special session of the legislature called in November 1953 to deal with
   the educational budget, the Mississippi House passed a constitutional amendment




                                               65
Case: 19-60632       Document: 00516445896             Page: 66      Date Filed: 08/24/2022




                                        No. 19-60632


   Bolton, The Hardest Deal of All: The Battle Over
   School Integration in Mississippi, 1870–1980 65–66 (2005).
           In the decade after Brown, Mississippi made almost no progress on the
   desegregation front. Mississippi’s leaders largely ignored Brown and took no
   affirmative steps to dismantle its segregated school system in response.
   Rather, Mississippi adopted an “equalization” plan to improve Black schools
   in the hopes of convincing Black Mississippians that the status quo of
   segregated schools was best for everyone. See id. at 77.
           Only in 1964 did the state see its first signs of desegregation. This
   came at a time when the state was still unwilling to cede an inch to federal
   oversight on desegregation. But due to an increase in desegregation lawsuits,
   the governor called the legislature into a special session to craft measures to
   blunt the impact of any forthcoming desegregation orders. See id. at 105.
   During this 1964 special session, the legislature drafted laws to separate
   students by sex and to award tuition grants for students to attend private
   schools. See, e.g., Student Grants Set In Mississippi; Legislature Votes Escape
   Hatch      on      Integration,      N.Y.       Times         (July      16,     1964),
   http://tinyurl.com/2s42u6bp. The bill to separate the sexes was premised on
   the continuing fear of miscegenation. See Miss. Legislature Report (June
   1964) (“Many lawmakers say privately they feel there would be less danger
   from integration if white girls were not forced to go to school with Negro
   boys.”); Bolton, supra, at 105. The bill on tuition grants was premised on
   creating a system of publicly funded yet “private” schools for white students




   permitting the abolition of the public school system if the U.S. Supreme Court required
   desegregation.” Dittmer, supra, at 36. For Mississippi whites, Brown served as a “wake-
   up call, and preserving the southern way of life soon assumed all the trappings of a holy
   crusade.” Id. at 41.




                                              66
Case: 19-60632        Document: 00516445896              Page: 67       Date Filed: 08/24/2022




                                          No. 19-60632


   only. See id. These proposals were explicitly intended to avoid integration.
   See id.
             Then Mississippi adopted its “freedom of choice” plan to
   “desegregate.” Despite the plan’s label as a desegregation tactic, freedom of
   choice allowed Mississippi segregationists “to bend their devotion to racial
   segregation just enough to satisfy federal laws and black demands while
   preserving as much of their dual school system as possible.” Id. at 117. And
   as the federal government began actively enforcing compliance with the
   Brown mandate and other desegregation initiatives, Mississippi intensely
   resisted.
             In response to Title VI of the Civil Rights Act of 1964, which
   prohibited racial discrimination in any program that received federal funding
   and required school districts to submit desegregation plans, Mississippi
   school districts largely committed to the freedom of choice plan. See id. at
   117. The federal government quickly realized this plan was a farce and
   continued to submit stringent guidelines for compliance with desegregation
   requirements. See id. at 119, 121. But even so, the federal government often
   gave Mississippi leaders leeway on these stringent requirements or
   Mississippi found ways to undermine them. See id. at 125, 127.
             While Mississippi was “complying” with desegregation demands, its
   legislature was passing laws designed to suppress Black students’ enrollment
   in white schools. In 1965, the legislature passed a law that mandated a
   nonresident tuition fee for school enrollment. Of the children affected by the
   law, 85% were Black. 11 See Gene Roberts, Mississippi Law Bars Hundreds from
   Schools, N.Y. Times (Sept. 11, 1965), http://tinyurl.com/2p8zfhkk.


             11
             This law was repealed the following year after civil rights attorneys threatened a
   lawsuit over the tuition measure.




                                               67
Case: 19-60632     Document: 00516445896           Page: 68   Date Filed: 08/24/2022




                                    No. 19-60632


          In 1966, the Civil Rights Commission issued a report on the status of
   desegregation in the Southern states for 1965 and 1966. See Survey of School
   Desegregation in the Southern and Border States 1965–66, A Report of the
   United States Commission for Civil Rights (1966). In that report, Mississippi
   was mentioned numerous times for being out of compliance while touting
   freedom of choice plans. The report stated freedom of choice did not work
   due, in large part, to white Mississippians’ intimidation and harassment of
   Black Mississippians. See id. at 35–42. Mississippi was called out, again and
   again, for its opposition to desegregation displayed through violence,
   sometimes including Klan violence, against Black students wishing to attend
   white schools. And importantly, the report notes state and local leaders’
   refusal to intervene or punish such cruel and racist conduct. See id. at 35
   (discussing Webster County and instances of Klan gatherings, cross
   burnings, and gun violence after a freedom of choice plan was adopted); id.
   at 37 (discussing the Klan threats to parents, students, and the
   superintendents, cross burnings, and violence in Calhoun, Madison, and
   Scott Counties). This report issued new guidelines to ensure compliance
   with desegregation initiatives, but they did little to advance the cause in
   Mississippi.
          This court and the Supreme Court would go on to question the
   efficacy behind freedom of choice and whether the plan was just a paper tiger.
   See United States v. Jefferson Cnty. Bd. of Educ., 372 F.2d 836, 888–89 (5th
   Cir. 1966), on reh’g, 380 F.2d 385 (5th Cir. 1967) (“[Freedom of choice] is
   better suited than any other to preserve the essentials of the dual school
   system while giving paper compliance with the duty to desegregate.”); Green
   v. Cnty. Sch. Bd. of New Kent Cnty., 391 U.S. 430, 440 (1968). Yet these
   decisions did not scare Mississippi into compliance. In fact, the state
   maintained its freedom of choice plan despite its ineffectiveness (and court
   orders saying so). So another federal court decision would direct Mississippi




                                        68
Case: 19-60632        Document: 00516445896              Page: 69       Date Filed: 08/24/2022




                                          No. 19-60632


   to begin serious desegregation efforts. See, e.g., United States v. Hinds Cnty.
   Sch. Bd., 417 F.2d 852, 856 (5th Cir.), supplemented, 423 F.2d 1264 (5th Cir.
   1969). In as late as 1969, in the face of criticism from a civil rights commission
   and the federal courts hovering over its desegregation efforts, Mississippi was
   in no hurry to comply. 12 “In actual operation, freedom of choice was just
   another effective manifestation of [Mississippi’s] massive resistance.”
   Bolton, supra, at 140. The resistance was none other than racially
   motivated.
           At the end of the decade, the Supreme Court finally said enough is
   enough. In Alexander v. Holmes County Board of Education, Mississippi was
   told that the time (15 years) for “all deliberate speed” was over. 396 U.S. 19
   (1969). Mississippi school districts were ordered to desegregate by the end of
   the year. See id. While this decision moved integration along, it still did little
   to stamp out the continued presence of white supremacy, and its thrust
   behind Mississippi leaders’ and the public’s ongoing resistance to
   desegregation.
           In 1969 in Tunica County, for instance, in the face of impending court-
   ordered integration, white flight ensued, school leaders directed white
   students to take their books home over the holiday break to use at whatever
   private institution they would inevitably attend, and white seniors were
   declared complete with their studies and graduated a semester early to avoid
   attending a desegregated school. See Bolton, supra, at 167–8. White
   teachers who were assigned to formerly Black schools were permitted to


           12
               Mississippi leaders pressured the new Nixon administration to delay
   implementation of a Fifth Circuit decision requiring integration by the fall of 1969. See
   Stennis Linked to Desegregation Delay, N.Y. Times (Sept. 19, 1969). The delay was
   approved by the courts but whatever the reason, it was clear that Mississippi’s resistance
   to integration, and creative tactics to avoid it, was still prominent in 1969. See Where Jim
   Crow is Alive and Well, Time (Sept. 19, 1969).




                                               69
Case: 19-60632      Document: 00516445896            Page: 70    Date Filed: 08/24/2022




                                      No. 19-60632


   resign but were still compensated through the end of the 1969–70 school year.
   See id. at 168. Many white students attended church schools whose teachers
   were the same ones who had resigned from public schools and retained their
   salaries. See id. (citing Tr. of hearing in United States v. Tunica Cnty. Sch. Bd.,
   Nos. 6718, 7013 (N.D. Miss. May 21, 1970)). In 1970, many white
   Mississippians viewed Black people as so inferior that they placed their
   students in makeshift private schools or in no school at all. See id. The Tunica
   County superintendent and school board president each gave insight on their
   thoughts about Black people in early 1970, stating “whites did not want their
   children going to school with black children,” and “black teachers were not
   qualified to teach white children,” respectively. Id.
          After Alexander, Mississippi leaders relied on the same old tactics to
   avoid desegregation. The white private school movement renewed its steam.
   From 1966 to 1970, the number of private schools rose from 161 to 236
   schools, 61 of which arose in the year after Alexander. See id. at 173. State
   officials tried to aid the movement and proposed several measures to promote
   the private school system. The legislature revived the private school tuition
   grants as “loans” in 1969—a practice that a federal court declared invalid
   just earlier that same year. See id. at 175; Coffey v. State Educ. Fin. Comm’n,
   296 F. Supp. 1389, 1392 (S.D. Miss. 1969). This measure would show up
   again in 1970. Bolton, supra, at 175. No one concealed the use of public
   funds to support a private white education. See Bolton, supra, at 173–75.
          Some school districts responded to Alexander by adopting sex
   segregation plans as they did in the early 1960s. See, e.g., United States v.
   Carroll Cnty. Bd. of Educ., Civil No. GC 6541-K (N.D. Miss. 1969);
   Bolton, supra, at 180. These plans, again, were expressly adopted with race
   in mind—the superintendent in Carroll County testified the sex segregation
   plan was primarily designed “to keep the black teenage boys away from the
   white girls.” See Bolton, supra, at 180.



                                           70
Case: 19-60632         Document: 00516445896                Page: 71       Date Filed: 08/24/2022




                                            No. 19-60632


           In districts where these integration evasion tactics were not used for
   whatever reason, white parents just overtly protested the idea of
   desegregated schools. See id. at 181. They formed the Citizens for Local
   Control of Education (CLCE). Id. In January 1970, CLCE and its following
   of white parents marched in downtown Hattiesburg to oppose desegregation
   with Confederate flags, banners, and placards that read “Down with HEW”
   and “Bury the HEW in Mississippi Mud.” 13 Id. State officials praised CLCE
   for its members’ “personal courage” and “love of liberty and freedom.” See
   id.; see also The End of An Era, Time (Jan. 19, 1970).
           After the initial backlash from Alexander, most white Mississippians
   and leaders accepted the decision as, “if not defeat, [then] at least the reality
   of binding law.” The End of An Era, supra. Desegregation continued on a slow
   but less hostile trajectory. 14 Issues that arose thereon were those that affected
   other areas of the nation, too. See, e.g., Swann v. Charlotte-Mecklenberg Bd. of
   Educ., 402 U.S. 1, 22–32 (1971). Still, school segregation in Mississippi
   officially ended in 1970, a decade and a half after Brown. And Mississippi only
   released its grip on school segregation, an understood symptom of white
   racism, under duress. So insofar as Mississippi’s leaders and public no longer
   had de jure school segregation, there is simply no evidence that the underlying
   racism was also washed away by court order.


           13
          The U.S. Department of Health, Education, and Welfare was often referred to
   as “HEW.”
           14
              This is not to say that all race discrimination simply fizzled away. With integrated
   schools on the rise, Black students faced new challenges with teachers and peers labeling
   them as inferior, regular hostilities and punishments, and the exclusion of Black leaders or
   representatives on school committees and boards to assist with the new normal. See
   Bolton, supra, at 193–95 (School Integration: A Pyrrhic Victory). Black teachers would
   also face inequality and discrimination. See id. at 212–15. Of course, this is generally historic
   evidence that Mississippians were not race neutral when it came to many aspects of life in
   1970 and after. But I leave discussion of these injustices for another day.




                                                  71
Case: 19-60632        Document: 00516445896               Page: 72       Date Filed: 08/24/2022




                                          No. 19-60632


           The takeaway from this stretch of history and siphoned social issue is
   two-fold. 15 First, for as much as the majority relies on Mississippi’s response
   to a report from the Civil Rights Commission, relevant historical evidence
   shows that Mississippi, its legislature, state leaders, and citizens, have never
   responded to outside criticism or court orders with any sort of speed or
   vigilance. There is no basis to conclude the Mississippi legislature proposed
   the 1968 amendment to § 241 “to eliminate several objections contained in
   the then-recent findings of the Civil Rights Commission.” 16 Ante, at 20.
   Second, it is doubtful that the legislature, which enacted several racially-
   motivated policies for continuing the unconstitutional practice of
   segregation, and the electorate, made up of a vast majority of white voters
   who opposed treating Black Mississippians as equals for educational
   purposes and engaged in violence and harassment of Black children and
   parents dating well into the late 1960s, acted neutrally regarding race when
   voting on the § 241 amendment in 1968. Contrary to the majority’s
   conclusion that “as a matter of law, plaintiffs have not demonstrated that
   Section 241 as it currently stands was motivated by discriminatory intent,”
   ante, at 20, there is at least a fact dispute on whether the 1968 legislature and




           15
              I should be clear that education and voting issues are not isolated or discrete
   social issues. One all-too-common example of the crossover occurred when a Black school
   principal, Eddie Lucas, participated in voter registration drives and worked on a campaign
   for the first Black supervisor in Bolivar County. In 1967, the Sovereignty Commission
   investigated his activities and by the end of the school year, Lucas’s contract was not
   renewed. See Bolton, supra, at 163.
           16
              The majority also relies on a statement in the legislative record to show that the
   Mississippi legislature acted “to delete certain improper parts of the section.” Ante, at 5.
   Interestingly enough, the 1968 amendment did not delete anything from the list of crimes in
   § 241. It added rape and murder. So to the extent this statement is relevant, it says nothing
   about the intent behind the addition of crimes to the already-discriminatory list of crimes in
   § 241.




                                                72
Case: 19-60632     Document: 00516445896           Page: 73   Date Filed: 08/24/2022




                                    No. 19-60632


   electorate acted with discriminatory intent, which requires reversal of the
   grant of summary judgment for the State.
          Here is the bottom line: Mississippi defied a constitutional amendment
   for nearly a century. It resisted a landmark Supreme Court order for 20 years.
   It ignored sweeping federal legislation for almost a decade. And the majority
   today opines that Mississippi wasted no time in responding to an advisory
   commission’s report! Inconceivable.
                                         C.
          Plaintiffs have met their burden on discriminatory intent behind
   § 241. That is, in summary, that the 1890 enactment was indisputably
   enacted with discriminatory intent and if 1968 matters, Plaintiffs have
   sufficiently created a fact issue on discriminatory intent based on relevant
   historical evidence. The burden has therefore shifted to the State to prove
   the provision “would have resulted had the impermissible purpose not been
   considered.” Hunter, 471 U.S. at 225 (citation omitted). I would conclude
   that the State cannot meet this burden and § 241’s original eight crimes
   should be struck down as unconstitutional.
          1.     Section 241 would not have been enacted without the
                 consideration of race
          The State cannot meet its burden to demonstrate that § 241 would
   have been enacted, or the eight original crimes would have been selected,
   without racial discrimination as a factor. See Hunter, 471 U.S. at 228 (citing
   Mt. Healthy, 429 U.S. at 287). That is because in my view, the State’s burden
   is confined to demonstrating the actual enactment of § 241 would have
   occurred absent the consideration of race—which occurred in 1890.
          Hunter makes clear that the State’s burden is “to demonstrate that
   the law would have been enacted without [an impermissible] factor.” 471




                                         73
Case: 19-60632       Document: 00516445896              Page: 74       Date Filed: 08/24/2022




                                         No. 19-60632


   U.S. at 228. This can only mean whether the law would have been enacted,
   at the only time that it was enacted. I discern no reason to conclude it may be
   analyzed outside of the timeframe of the original enactment. See ante, at 21
   (stating without authority that “[l]ater events . . . are not irrelevant to
   demonstrating intent). And there has been no enactment since 1890. 17
           The relevant question is therefore whether the law that was actually
   enacted, i.e., § 241 in 1890, would have been enacted at that time without the
   consideration of racial discrimination. See Mt. Healthy, 429 U.S. at 287
   (stating defendant had burden to show that it would have reached the same
   decision, to not rehire the plaintiff, absent consideration of impermissible
   motive); City of South Miami v. DeSantis, 561 F. Supp. 3d 1211, 1283–84 (S.D.
   Fla. 2021) (concluding evidence of legislative action before the relevant
   enactment was irrelevant to the defenders’ burden at Hunter step two); cf. N.
   Miss. Commc’ns, Inc. v. Jones, 951 F.2d 652, 656–57 (5th Cir. 1992)
   (explaining the relevant timeframe for analyzing the defenders’ burden is “at
   the time of the decision”); City of Cleburne v. Cleburne Living Ctr., 473 U.S.
   432, 464–54 n.17 (1985) (Marshall, J. concurring in the judgment in part and
   dissenting in part) (“[L]aws originally motivated by a discriminatory purpose
   continue to violate the Equal Protection Clause, even if they would be
   permissible were they reenacted without a discriminatory motive.” (citing
   Hunter, 471 U.S. at 223) (emphasis added)). The answer is a resounding no.


           17
             The State and majority contend the question is whether the law “would have
   been enacted in its current form absent the consideration of race.” Ante, at 21 (emphasis
   added). But that is not what Hunter says. Hunter says the question is whether the law would
   have been enacted without consideration of the impermissible factor. 471 U.S. at 228. This
   language suggests the question is not whether the same law enacted for racially
   discriminatory reasons could, in some hypothetical universe or later period of time, i.e.,
   1986, be enacted absent the consideration of race. The question is whether the law that
   exists would have been enacted in the same way at the same time without the purpose of
   discrimination.




                                               74
Case: 19-60632      Document: 00516445896           Page: 75   Date Filed: 08/24/2022




                                     No. 19-60632


   And notably, the State has not identified any nondiscriminatory reason to
   support its selection of the otherwise random list of crimes that result in
   disenfranchisement.
          Section 241’s “original enactment was motivated by a desire to
   discriminate against blacks on account of race. . . .” Hunter, 471 U.S. at 233.
   The State has failed to meet its burden to show it would have been enacted
   absent the consideration of race. “As such, it violates equal protection . . . .”
   Id. It follows that the eight crimes selected in 1890 and that remain in § 241
   today must be struck down as unconstitutional. I would accordingly reverse
   the grant of summary judgment to the State and grant summary judgment in
   favor of Plaintiffs.
          2.      There is, at a minimum, a triable issue on the State’s
                  burden
          Notwithstanding my conclusion above, there is undoubtedly sufficient
   evidence to reverse the grant of summary judgment to the State and remand
   for factfinding. The State attempts to establish “as a matter of law” that
   § 241 would have been enacted without consideration of race in 1986, by
   relying on evidence of legislative inaction. As explained, I see no reason why
   evidence of action or intent outside of 1890, legislative inaction or otherwise,
   is relevant to understanding whether § 241 would have been enacted or
   “reenacted” in 1968 or 1986, ante, at 21, absent the consideration of race. But
   even if evidence of later legislative inaction is relevant to the State’s burden,
   we must recognize that understanding motivation behind historical laws is a
   complex issue, particularly so in the context of which § 241 has operated—
   in Mississippi through a deeply rooted and concerning history.
          And if we do consider the State’s evidence of legislative inaction from
   the 1980s, that evidence still reveals nothing about the electorate or whether
   the people would have enacted a provision without the consideration of race.




                                          75
Case: 19-60632     Document: 00516445896           Page: 76   Date Filed: 08/24/2022




                                    No. 19-60632


   See supra III.A (“[O]nly the people, through a direct exercise of popular
   sovereignty, can amend a constitution, and it follows that only the people can
   cleanse a racist constitutional provision of its discriminatory intent.”). So
   when looking at the motives of the people, history shows there is still, at a
   minimum, a factual dispute as to whether a law like § 241 would be enacted
   without consideration of race in 1968, or as recently as this century.
          The noxious motives and racist animus from 1890 have disintegrated
   over time, but they have not disappeared. A simple glance at Mississippi’s
   notorious history from the last two decades confirms this. As recently as
   2001, Mississippians voted overwhelmingly, in a nearly 2-1 margin, to retain
   the state flag that bore the Confederate emblem.
          In 1894, just four years after the disenfranchisement of virtually all
   Black Mississippians, the Mississippi legislature adopted a flag with a canton
   that contained the Confederate Battle emblem. At the time, there was no
   ambiguity—the emblem was a means of demonstrating power, it sent the
   message to powerless Black Mississippians that white men are dominant.
   The all-white legislature, with the recommendation of the governor, adopted
   the intimidating symbol without much attention, and informed the public
   through a single sentence in a newspaper. That sentence did not describe the
   design or the symbolism it embodied. See Stephanie R. Rolph, The History of
   Mississippi’s State Flag, Miss. History Now (Feb. 2013). But no doubt,
   the flag was rooted in upholding Confederate ideology in the end of the
   Reconstruction. Particularly, the governor at the time sought to repeal laws
   that permitted Black male voting, calling those laws “a menace to the
   South.” Id. Ultimately, the flag’s connection to—or rather embracement
   of—slavery and racial oppression could never be denied.
          That flag would go on to fly above Mississippi government buildings
   and public places for 126 years. Over that time, the symbolism of that flag




                                         76
Case: 19-60632          Document: 00516445896              Page: 77       Date Filed: 08/24/2022




                                            No. 19-60632


   endured. And day after day, Black Mississippians saw it at their schools, at
   their jobs, at their parks. It might even show up in their neighbors’ front
   yards. Knowing what the flag meant and what it stood for, Mississippi’s
   adherence to the flag was more than odd. It was a subtle yet overt inaction
   that kept Black Mississippians intimidated as long as it waved in the wind.
           Efforts to change the flag would come. They would go. Lawsuits
   would fail. Legislative bills would dissolve. 18 Other states would change.
   Mississippi would not. Any effort to change the flag would be blocked or
   derided. Defenders would insist the flag had nothing to do with race. Others
   would disagree. So would history.
           After Georgia shed some of its Confederate imagery in 2001, there was
   a possibility that Mississippi would do the same. 19 Mississippi then
   conducted a statewide special election to let the voters decide. 20 See 2001
   Miss. Laws, HB No. 524. In the two months before the election, defense
   of the 1894 flag and its Confederate origins was rampant. Although Black and
   white proponents of change spoke out about the flag’s undeniable connection
   to slavery, the Jim Crow era, and the coded emblem of racism, the voters




           18
              Mississippi Representative Aaron Henry introduced bills to remove the
   Confederate emblem in 1988, 1990, 1992, and 1993. None of which made it to the House
   floor for a vote. See Constance Curry, Aaron Henry: A Civil Rights Leader of the 20th
   Century, Miss. History Now (Feb. 2011).
           19
              For completeness, I also note that this change was prompted in part by the
   Mississippi Supreme Court’s determination that there was no official state flag because
   lawmakers inadvertently failed to add it to the state code in 1906. See Miss. Div. of United
   Sons of Confederate Veterans v. Miss. State Conf. of NAACP Branches, 774 So. 2d 388, 391
   (Miss. 2000) (concluding use of the flag was by custom only and permitting State to
   continue its usage).
           20
                Notably, the legislature would have voted to keep the flag.




                                                  77
Case: 19-60632        Document: 00516445896              Page: 78       Date Filed: 08/24/2022




                                          No. 19-60632


   were not inclined to reconcile this troubled past. By a vote of 64.4%,
   Mississippi voters decided to keep the 1894 flag. 21 And so the flag stayed.
           The failed referendum revealed a harsh truth: a majority of
   Mississippi voters decided against righting the wrongs of the 1894
   Mississippi legislature. This was just 21 years ago.
           Holding onto the Confederate legacy did not continue quietly. In June
   2015, a white gunman with an affinity for the Confederate flag massacred nine
   Black church members at worship services in Charleston, South Carolina.
   Although many towns and counties began removing the 1894 flag in response
   to this tragedy, and South Carolina decided it had gone long enough waving
   the flag above its capitol, official change remained elusive in Mississippi. At
   the start of the legislative session the following January, 19 new bills related
   to the flag were on the agenda. By the end of the month, all were dead.
           Almost five years later, in 2020, the high-profile deaths of Black
   Americans across the nation prompted a renewed call for change. The
   national conversation about racism was at its peak. And Mississippi’s
   continued endorsement of the Confederate emblem was unsurprisingly
   magnified. Only after facing insurmountable pressure and recognizing the
   pain Confederate symbolism causes nearly half its population, did the 1894
   flag get appropriately retired to a museum. Without consulting the voters,
   and for the first time with all deliberate speed, the Mississippi legislature
   voted to remove the 1894 flag and create a commission to design a new state
   flag. See 2020 Miss. Laws, HB No. 1796.
           Even after this monumental step, in which Mississippi was forced to
   reckon with its past, more than vestiges of that past remain. Since then, year


           21
             The outcome ran along racial lines with the percentage of eligible white voters at
   the time being 64.8%.




                                               78
Case: 19-60632     Document: 00516445896            Page: 79   Date Filed: 08/24/2022




                                     No. 19-60632


   after year without fail, the State recognizes and declares April as Confederate
   Heritage Month. Mississippi is the only state to devote an entire month
   towards the Confederacy—whose position was “thoroughly identified with
   the institution of slavery—the greatest material interest of the world.” An
   Address:       Setting       Forth      the      Declaration         of    the
   Immediate        Causes       which         Induce    and     Justify      the
   Secession of Mississippi from the Federal Union and the
   Ordinance of Secession (1861). And every January, on the day the
   rest of the nation celebrates the life of Dr. King, Mississippi celebrates the
   life and work of Robert E. Lee.
          My point is this: in 2001, Mississippi voters’ interest in racial
   reconciliation was not strong enough to compel a vote to remove the most
   pervasive and recognizable symbol of slavery, oppression, and Jim Crow.
   Consideration of recent history raises profound doubt whether the 1968
   Mississippi legislature or voters acted (or could have acted) neutrally
   regarding race, i.e., enacted § 241 or selected the original eight crimes absent
   the consideration of race. And even more so suggests the 1968 Mississippi
   legislature, responsible for its fair share of passing discriminatory laws, is in
   no way entitled to the presumption of good faith. Perez, 138 S. Ct. at 2324
   (stating the good faith of the legislature must be presumed but the ultimate
   question is whether there is discriminatory intent). So, in my view, historical
   evidence alone creates a dispute on whether the 1968 amendment would have
   passed absent the consideration of race. This fact dispute requires the
   reversal of summary judgment for the State and a remand for factfinding on
   this issue.
                                         IV.
          Recounting Mississippi’s history forces me to relive my experiences
   growing up in the Jim Crow era. While I do not rely on those experiences in




                                          79
Case: 19-60632      Document: 00516445896           Page: 80   Date Filed: 08/24/2022




                                     No. 19-60632


   deciding this case, I would be less than candid if I did not admit that I recall
   them. Vividly.
          So, I confess that I remember in 1963 a cross was burned on my
   grandmother’s lawn, two doors down from where I grew up.
          In December of 1969, I left my all-Black high school for Christmas
   break. It was after the Alexander decision where the Supreme Court declared
   Mississippi could no longer delay desegregation. As a result, I returned to my
   “desegregated” high school in January of 1970. I was disheartened. Many of
   the best Black teachers at my high school had been transferred to a
   predominantly white school and many of the worst white teachers had been
   transferred to my school. Not a single white student enrolled at my school.
          In 1991, I was appointed to serve as a state trial judge. Undoubtedly,
   my appointment was evidence of progress in the struggle for racial equality
   in Mississippi. But in the courtroom where I sat, the bench was flanked on
   one side by the United States flag and on the other side by the Mississippi
   flag and its Confederate emblem. My inclination was to ceremoniously
   remove it from the courtroom. But there were others who were working to
   change the flag. They assured me that change was imminent. They were
   wrong.
          Ten years later I was appointed to serve on the Mississippi Supreme
   Court. There, the 1894 flag flew above the court, flanked the bench, and
   nestled in my chambers. And ten years later, when I began my service on this
   court, there again was the ever-present reminder of Mississippi’s sordid
   history. It is a testament to the greatness of this country and state that I have
   been selected to serve in the judicial branch of government. But no matter
   where I went, the 1894 flag was already there—a haunting reminder that a
   wrong never righted touches us all.




                                          80
Case: 19-60632       Document: 00516445896              Page: 81       Date Filed: 08/24/2022




                                         No. 19-60632


           I recount these events, as a native Mississippian, only to highlight the
   importance of making the right decision in this case.
                                               V.
           Harness      and    Karriem      are     Black    Mississippians       who     are
   disenfranchised and deprived of a right that is the cornerstone of our
   democracy. They are deprived of that right because of § 241—a
   constitutional provision enacted for the purpose of discriminating against
   them and their ancestors on the basis of their race. Eight of the crimes
   selected in 1890 and that remain in § 241 today, including the two crimes that
   disenfranchise Plaintiffs, were selected with a discriminatory purpose. They
   were selected by a racist and nearly all-white legislature and approved by a
   racist and nearly all-white electorate to oppress Black Mississippians. Since
   then, Mississippi voters have not spoken on those eight crimes. They have
   not voted on or applied their intentions to those crimes. 22 So the
   discriminatory taint behind those eight crimes has lingered for over a century
   and still stands today. Because Cotton wrongly decided this issue, I would
   overrule it.
           The burden has therefore shifted to the State to demonstrate § 241
   would have been enacted in 1890 absent the consideration of race. It is
   undisputed that the State has not and cannot meet this burden. Section 241,
   and its eight original crimes from 1890, therefore violate the Equal Protection
   Clause. I would accordingly strike down the original eight crimes as
   unconstitutional and grant summary judgment to Plaintiffs.



           22
              It is sadly ironic that although Mississippi and this court agree that § 241 was
   unconstitutionally adopted in 1890, they rely on votes governed by that provision—one
   that disproportionately disenfranchises Black Mississippians—to conclude that § 241 has
   been reenacted without a discriminatory purpose.




                                               81
Case: 19-60632        Document: 00516445896               Page: 82        Date Filed: 08/24/2022




                                           No. 19-60632


           Alternatively, if 1890 no longer matters and § 241 was “reenacted” in
   1968, the relevant historical evidence shows there are fact disputes on
   whether Mississippi’s legislature and voters during the 1960s acted with
   discriminatory intent in amending § 241. The same historical evidence and
   fact disputes show the State has not met its burden at the summary judgment
   stage to demonstrate the same crimes would have been selected for § 241
   absent the consideration of race. This allows Harness and Karriem to survive
   summary judgment. I would therefore, at a minimum, reverse the district
   court’s grant of summary judgment to the State and remand for factfinding
   consistent with the Supreme Court’s unanimous decision in Hunter.
           It is worth noting that § 241 stands virtually alone in its endurance
   against courts acting as protectors of constitutional rights. Mississippi’s
   other facially neutral but invidiously motivated laws and constitutional
   provisions have almost all been invalidated or superseded. 23 Each of these


           23
              These include: (i) § 241’s two-year residency requirement, see Graham v. Waller,
   343 F. Supp. 1, 3 (S.D. Miss. 1972); (ii) §§ 241 and 243’s requirement of payment of a poll
   tax and disenfranchisement of those who failed to pay it or prove that they paid it, see Harper
   v. Va. State Bd. of Elections, 383 U.S. 663, 666 (1966); see also Kirk H. Porter, A
   History of Suffrage in the United States 209 (Greenwood Press Reprint
   1977) (1918) (“It is impossible to tell the number of Negroes who are unable to vote in spite
   of the fact that their tax has been paid, simply because he does not save the receipts. The
   white man is seldom asked to exhibit his receipt, although of course he could be.”);
   (iii) § 249’s requirement that electors be registered and swear an oath before a state
   election official, see United States v. Mississippi, 256 F. Supp. 344, 347 (S.D. Miss. 1966);
   (iv) § 241-A, added in 1960, which required “good moral character” of all electors, see
   South Carolina v. Katzenbach, 383 U.S. 301, 333–34 (1966); (v) § 244, which imposed
   literacy tests; (vi) § 245, which laid the groundwork for a dual registration system, one for
   white, one for African Americans, see Miss. Chapter, Operation Push v. Allain, 674 F. Supp.
   1245, 1269 (N.D. Miss. 1987); (vii) § 247, which provided that “the legislature shall enact
   laws to secure fairness in party primary elections,” which the legislature used to enact a
   law allowing primary voters to challenge Black voters’ eligibility (the Democratic Party’s
   principles required support of segregation), see United States v. Mississippi, 229 F. Supp.
   925, 989 (S.D. Miss. 1964) (three-judge court); United States v. Mississippi, 380 U.S. 128,
   143–44 (1965); (viii) § 251’s requirement of registration at least four months prior to an




                                                 82
Case: 19-60632       Document: 00516445896             Page: 83      Date Filed: 08/24/2022




                                        No. 19-60632


   provisions, like § 241, was enacted to maintain white supremacy in
   Mississippi. But unlike § 241, these provisions were all struck down by
   federal judges upholding their oath to the Constitution.
           On § 241, Mississippians have simply not been given the chance to
   right the wrongs of its racist origins. And this court, in failing to right its own
   wrongs, deprives Mississippians of this opportunity by upholding an
   unconstitutional law enacted for the purpose of discriminating against Black
   Mississippians on the basis of their race.
           I dissent.




   election, see Ferguson v. Williams, 343 F. Supp. 654, 657 (N.D. Miss. 1972) (three-judge
   court) (per curiam); and (ix) § 241’s misdemeanor disenfranchisement provision, see
   McLaughlin v. City of Canton, 947 F. Supp. 954, 978 (S.D. Miss. 1995).




                                             83